Case 1:15-cv-05814-.]PO Document 133-6 Filed 11/16/18 Page 1 of 186

EXHIBIT F

(J.)[\)

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document 133-6 Filed 11/16/18 Page 2 of 186

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
Civil Action NO. 15-CV-O5814(JPO)
____________________________________ X
CMG HOLDINGS GROUP, INC. as assignee
Of XA, THE EXPERIENTIAL AGENCY, INC.,
Plaintiff,
-against-
JOSEPH WAGNER, HUDSON GRAY LLC,
DARREN ANDERECK, JESSIE LOMMA,
MICHAEL DAY, JEAN WILSON, ESTELLE
PIZZO, STUDIO AG, LLC, REMIGIO GUDIN,
and MIXED COMPANY, INC.,
Defendants.

____________________________________ X

November 2, 2018
10:01 a.m.

Job NO. NJ3073935

Page 1

Deposition Of JOSEPH WAGNER, held at

the effices Of Peckar & Abramson, 1325 Avenue of

the Americas, New York, New York, pursuant to

Notice, before Lynne D. Metz, a Shorthand Reporter

and Notary Public cf the State Of New York.

 

Veritext Legal Solutions

800-227-8440

973-410-4040

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18

Page 3 of 186

 

A P P E A R A N C E S:

PECKAR & ABRAMSON
Attorneys for Plaintiff
1325 Avenue Of the Americas
New York, New York 10019
BY: KEVIN J. O'CONNOR, ESQ.

SHANNON D. AZZARO, ESQ

WINDELS MARX LANE & MITTENDORF, LLP
Attorneys for Defendants

156 West 56th Street

New York, New York 10019

BY: SCOTT R. MATTHEWS, ESQ.

ALSO PRESENT:
Barbara Laken

Darren Andereck

 

Paqe 2

 

 

Veritext Legal Solutions
800-227-8440

973-410-4040

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document 133-6 Filed 11/16/18 Page 4 of 186

 

 

Page 3

I'I' IS HEREBY STIPULATED AND AGREED, by and
between the attorneys for the respective parties
herein, that filing and sealing be and the same
are hereby waived.

I'I' IS FURTHER STIPULATED AND AGREED
that all objections, except as to the form of the
question, shall be reserved to the time
of the trial.

I'I` IS FUR'I‘HER STIPULATED AND AGREED that the
within deposition may be signed and sworn to
before any officer authorized to administer an
oath, with the same force and effect as if signed
and sworn to before the officer before whom the

within deposition was taken.

 

800-227-8440

 

 

Veritext Legal Solutions

973-410-4040

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document 133-6 Filed 11/16/18 Page 5 of 186

 

 

Page 4

J O S E P H W A G N E R,

called as a witness, having been first duly sworn
by the Notary Public (Lynne D. Metz), was
examined and testified as follows:

EXAMINATION BY

MR. O'CONNOR:

Q. Good morning, sir.
A. Good morning.
Q. As you know, I represent the plaintiff

in this action and we are here for a corporate
designee deposition pursuant to a notice. I think
the best thing to do first is to talk about who is
going to talk about what.
MR. MATTHEWS: Okay.
MR. O'CONNOR: Please mark as HG
Exhibit 1 notice of deposition.
(HG Exhibit l, notice of deposition,
marked for identification, as of this date.)
Q. Have you ever seen HG 1 before, the
document in front of you?
A. Yes, I have.
MR. O'CONNOR: So you have a copy
there counsel.

Do you want to -- I don't know if you

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

(.AJN

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document 133-6 Filed 11/16/18 Page 6 of 186

 

 

Page 5

J. Wagner
want to speak or is this witness going to
tell me who is going to speak on each
subject? Which would you prefer to do?

MR. MATTHEWS: I can speak.

I sent you an e-mail earlier this week
identifying that Mr. Wagner will speak with
respect to topic areas 1, 2, 3, 10, 11, 14,
15, 16, 17 and 18.

And the e-mail also stated that Darren
Andereck is prepared to testify as to topic
areas 1, 2 --

MR. O'CONNOR: So number one you told
me that -- so he is going to explain what he
reviewed. So we will put Darren Andereck
for 1.

What else again?

MR. MATTHEWS: 2, 4, 5, 9, 10, 11, 12,
13, 15, 16, 17 and 18.

MR. O'CONNOR: So that leaves.

MR. MATTHEWS: 6, 7 and 8.

MR. O'CONNOR: And what is your
position on this?

MR. MATTHEWS: The position is that

the events, actions or events set forth in

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document 133-6 Filed 11/16/18 Page 7 of 186

 

 

BY MR.

Page 6

J. Wagner
6, 7 and 8 did not occur but either witness
is prepared to answer questions to the
extent they have knowledge of them.

MR. O'CONNOR: So 6, 7 and 8 you said
the events did not occur.

Are you saying in 8 that they didn't
purchase cellular telephones?

MR. MATTHEWS: Your question is
whether HudsonGray purchased cellular
telephones for HudsonGray employees in 2014?
You can ask either witness. 1 don't know
that that occurred.

MR. O'CONNOR: Okay. 1 don't
necessarily agree with it but 1 understand
your position so let's move forward and see
how far we progress with it.

MR. MATTHEWS: GOOd.

O'CONNOR:
Good morning sir.
A. Good morning.
Q. Where do you reside?

MR. MATTHEWS: Objection. The witness

is prepared to give his address as his

business address in Chicago, Illinois and 1

 

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document 133-6 Filed 11/16/18 Page 8 of 186

 

 

Page 7

J. Wagner
will accept service of any trial subpoena on
his behalf. This is noted in his deposition
as a party and 1 am continuing to stipulate
to that in that regard.
Q. So you are refusing to --

MR. O'CONNOR: You are directing him
not to tell me where he resides; is that
correct?

MR. MATTHEWS: The home address.

MR. O'CONNOR: 1 am asking where he
resides.

MR. MATTHEWS: That's a fair question.

A. 1t is in Chicago.

Q. Do you commute back and forth to New
York?

A. 1 do occasionally, yes.

Q. What have you done to prepare for

today's deposition?

A. Review the complaint. Went through
some of the materials around that and had
discussions with counsel.

Q. Just so it is clear, 1 don't want to
know about your discussions with your lawyer,

provided you tell me -- did you have a meeting

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document 133-6 Filed 11/16/18 Page 9 of 186

 

with him?
A.
Q.
A.
Q.

meeting?
A.

Q.

A.

Y O Y © Y O

Q.
meeting?
A.

Q.

A.

Q.

A.

 

800-227-8440

Page 8

J. Wagner

Yes, we did.
How long was the meeting?
A couple of hours.

Can you tell me who was in the

Myself and Darren and Scott.

Was Mia Blagsvedt -- is that how you

pronounce her name?

No, Mia was not in the meeting.
Anybody else?

No, just the three of us.

When was that meeting?
Yesterday.

How long was the meeting?

A couple of hours.

Did you review anything at that

We did.

Other than what you just said, you

said you looked at the complaint?

Correct.
What else did you look at?

Some supporting documents.

 

Veritext Legal Solutions
973-410-4040

 

LA)N

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 10 of 186

 

yeah.

David Tuma?

A. 1 had a conversation
yesterday.

Q. What did you talk to

A. We went through some

an e-mail and invoicing.

 

Page 9
J. Wagner

Q. Like what?

A. Went through some e-mails and
financial statements.

Q. Did you happen to look at any of the
materials that were produced by David Tuma?

A. 1 did. We went through some of those
materials.

Q. Do you remember what you look at?

A. Went through some e*mails and
invoices.

Q. Were some of the invoices you looked
at what was sent over to you yesterday?

A. 1t was contemporaneous with yesterday,

Q. When was the last time you spoke to

with David

him about?

clarifications on

Q. Can you tell me what was said and who
said it?
A. So best of recollection, we discussed

 

 

Veritext Legal Solutions

800-227-8440

973-410-4040

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 11 of 186

 

 

Page 10

J. Wagner
an e-mail that 1 went through with counsel.
Talked with David about that. Clarification on
the points that were laid out in the e-mail and

also reviewed an invoice that was associated with

that.

Q. Do you remember the date of that
e-mail?

A. 1t was May 21st and there was an

e-mail from May 22nd.

Q. Two e-mails you looked at; right?
A. Correct.
Q. Prior to yesterday when you spoke to

David Tuma, had you spoken with him in recent
past?

A. 1 talked to him a couple of weeks ago
when he got a subpoena.

Q. What did you talk about?

A. Basically we caught up on how his
business was doing. Discussed the subpoena and 1
instructed him to contact Scott Matthews.

Q. So you received notice that a subpoena
had been issued to Mr. Tuma; right?

A. Correct.

Q. And then you called Mr. Tuma; right?

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 12 of 186

 

 

Page 11
J. Wagner
A. Correct.
Q. And then you gave Mr. Tuma Mr.
Matthews' phone number?
A. Correct.
Q. Did you say anything else to him?
A. Just talked about the context of the

case. How long it was going on. Nothing in a lot
of specifics. Just basically the subpoena and to
speak with Scott Matthews.

Q. Do you remember what you said to him

about the case?

A. 1 said it was going on and on.
Q. That's it?
A. 1n that kind of context. Again, 1

don't have the verbatim of the conversation but

that was the context.

Q. How long was the conversation?

A. Not very long.

Q. Can you approximate nor me?

A. Probably ten, 15 minutes. A lot of it

was catch up too. We talked about his recent
travel and getting to different parts of Asia and
1 don't see David very much. So there was some

catchup as well.

 

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 13 of 186

 

Page 12
J. Wagner
Q. David Tuma is with a company called
Creative 11 Consulting; is that correct?
A. That's correct.
Q. There's a couple of creatives in this
case, so 1 guess 1 shouldn't use creative. 1 want

to come up with a short form.
Can we just say David Tuma's company
and when we are referring to --
A. That's fine.
Q. When was the last time that you

utilized David Tuma's company for HudsonGray

affairs?
A. David Tuma has been working with
HudsonGray for years. David Tuma is currently 11

working with HudsonGray now.

Q. Do you have some understanding why he
hasn't produced any records beyond 2015?

A. Sorry?

Q. Did you speak to him about what he was
going to be producing?

A. No. Just in a general sense but
there's a list of requests and you should speak
with Scott Matthews about that.

Q. You didn't suggest to him that he

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 14 of 186

 

 

Page 13
J. Wagner

shouldn't produce anything, did you?

A. No, 1 did not.

Q. Did you offer to pay his expenses?

A. No. We didn't talk about that.

Q. Have you offered to produce, pay his
expenses associated with the subpoena?

A. There hasn't been any expenses. 1n

terms if he does work product for us he would just
bill us but he is not traveling or doing anything
so we didn't talk about expenses.

Q. As of this moment have you received

any invoices for his work in responding to the

subpoena?
A. No,
Q. How about any other recipient of the

subpoena issued from my firm over the last month,
have you received a bill from anyone for their

time responding to the subpoena?

A. Not that 1 am aware of.

Q. Now you have been deposed before;
correct?

A. That's correct.

Q. So 1 am going to ask you questions and

1 would like to get an answer from you. If we get

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

L)OI\)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 15 of 186

 

Page 14

J. Wagner
an answer from you it is going to be assumed that

you understood that question; okay?

A. Understood.
Q. 1f 1've asked you a question you don't
understand, just tell me. 1 will be more than

happy to rephrase it.

A. 1 understand.

Q. 1f you need a break from time to time
just let me know. We have a breakout room and you
are more than welcome to use it, even when we
bring in lunch but 1 would ask if there is a

question pending you answer that question; okay?

A. 1 understand.

Q. Who are the owners of HudsonGray
1ncorporated?

A. 1 am the sole shareholder of
HudsonGray.

Q. Have there ever been shareholders of
HudsonGray?

A. No.

Q. 1s there a predecessor company to

HudsonGray that you have ever operated with the
same name?

A. Rephrase the question please.

 

 

Veritext Legal Solutio§

800-227-8440 973-410-4040

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 16 of 186

 

 

Page 15
J. Wagner
Q. 1 am sorry. That was a poor question.
HudsonGray 1ncorporated was

incorporated in Delaware?

A. Correct.

Q. Did you ever operate a business named
HudsonGray?

A. Again, in time frame?

Q Ever.

A. There is a HudsonGray operating now.

Q 1 understand that.

Prior to forming the Delaware company,

did Joe Wagner ever participate in running a
company called HudsonGray?

A. No.

Q. Were you ever an employee of a company
called HudsonGray?

A. No.

Q. So would you ca11 that a startup

company HudsonGray?

A. That's a fair assessment.

Q. 1n other words, it had no assets;
right?

A. Correct.

Q. Had no clients; right?

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 17 of 186

 

Page 16
J. Wagner
A. As a newly formed entity.
Q. Had no furniture; right?
A. No, it did not.
Q. Had no bank accounts?
A, No bank accounts.
Q. Had no data; right?
A. Everything was a startup company,
correct.
Q. So the answer is no, it had no data?
A. 1t has no data.
Q. When was the first time that you

contemplated forming a company called HudsonGray?
A. So by associating the name there is a
time frame around that. The HudsonGray name came

up in the Spring of 2014.

Q. Do you remember when?
A. 1t was around March.
Q. And that's when you came up with the

name; right?

A. That's correct.

Q. But prior to that you had contemplated
forming your own company; right?

A. Correct.

 

Q. When do you think you first started

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 18 of 186

 

 

Page 17

J. Wagner
thinking about that?

A. Specifically around a new company
would have been sometime around the beginning of
2014 but the situation that was going on with
Glenn Laken.

Q. Would you say that that was within the
first few weeks of 2014?

A. 1 would say within the first month
after several of the meetings that 1 had with
Glenn Laken at the time and Jeff Devlin and also
Ron Burkhardt.

Q. 13 it your testimony that until those
meetings occurred you had not had any thoughts
going on your own forming that company?

A. That's not correct. 1 had some
discussions with employment counsel in the Fall of
2013 because there was again issues that were
challenging around Glenn Laken's activities and
purported ownership of the company and things of
that nature.

Q. So you had these discussions with a
lawyer in the Fall of 2013 and yet you embark in
an adventurous plan building out the 11 in New

York; right?

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

(.A)I\)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 19 of 186

 

Page 18
J. Wagner
MR. MATTHEWS: Objection.

Q. Do you understand the question?

A. Can you rephrase it?

Q. You just told us that in the Fall of
2013 you were thinking about leaving; right?

A. 1n the Fall of 2013 1 was talking with

employment counsel about my position with the
company based on an aggressive track that was
being taken by the purported owner of the company
being Glenn Laken.

Q. Who hired David Tuma to upgrade the
information technology in the New York office?

MR. MATTHEWS: Objection.

Q. Was it you or Miss Wilson?

MR. MATTHEWS: When you say the New

York office, what do you mean by that?

MR. O'CONNOR: 1 will rephrase it.
MR. MATTHEWS: 1hank you.
BY MR. O'CONNOR:

Q. 1n December of 2013 efforts were made
to upgrade the information technology system at
XA; correct?

A. Correct.

Q. A lot of money was spent; right?

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 20 of 186

 

Page 19

J. Wagner
A. You can quantify that but there was
money spent on upgrading the 11 equipment and the

11 infrastructure.

Q. And that started in December of 2013;
correct?
A. 1 don't recall exactly when it started

but there was a need to enhance the 11
infrastructure, so probably starting in the Fall
of 2013.

Q. Who within XA approved those
expenditures?

A. Jean Wilson was the one that was most
involved in doing the budget and expense around
office equipment and 11 and was mostly the direct
contact with David 1uma.

Q. When you say mostly, were you also in
contact with Mr. 1uma about these efforts?

A. Occasionally but more at a high level.
Jean was very good at managing the detail.

Q. Did you let Mr. Tuma in on your plans
to form your own company -~

MR. MATTHEWS: Objection.
Q. -- at some point? You can answer.

MR. MA11HEWS: Objection.

 

Veritext Legal Solutions
800-227-8440 973-410-4040

 

LA)[\)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 21 of 186

 

 

Page 20

J. Wagner
Go ahead.

A. 1here was communication with David at
some point. 1 don't recall when. And he became
someone who was assisting me in setting up
HudsonGray later in 2014.

Q. 1t could have been in the Fall of 2013

when you told Mr. Tuma your plans?

A. No, 1 don't believe so.
Q. When was it?
A. 1t would have been after 1 had left XA

or in the process of setting up plans for the
company or doing the logistics. David was the 11
person, so that would have been contemporaneous to
2014 in the spring.

Q. So your testimony understand oath is
that you did not tell David Tuma until you
resigned from XA?

A. No, 1 don't recall exactly when David
became aware of it, but 1 don't recall having any
conversations with David about leaving XA in the
Fall of 2013.

Q. My question is: Are you able to say
under oath you did not tell David Tuma before you

resigned from XA that you were leaving --

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 22 of 186

 

Page 21
J. Wagner
A. 1 don't recall the time.
Q. You have to let me finish. That's one

of my instructions that 1 forget. You have to let
me get my question out, then pause a little bit

because he may have an objection, then answer.

A. 1 understand.

Q. 1t will go faster.

A. 1 understand.

Q. Are you able to say definitively under

oath that you did not tell David Tuma that you
were leaving to form your own company until you
left XA?

A. 1 don't recall when 1 told David four
and a half years ago.

Q. Who within XA handled the preparation
of David 1uma's invoices for submission to
accounting at XA?

A. 1 am sorry.

Could you say that again?

Q. David Tuma performed services in

December of 2013; right?

A. Correct.

 

Q. And that was the upgrade of

information technology at the New York office;

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 23 of 186

 

Page 22

J. Wagner

right?

A. 1 am assuming that that happened then.
1 don't recall specific invoices verbatim but
David Tuma was someone who would provide invoices
to XA that would be paid.

Q. So we agree that he would provide
invoices to XA and they would be paid; right?

A. That's correct. He was a vendor.

Q. So my question to you is: Did you
have any role in taking the invoices from David
1uma, presenting them to the bookkeeping and

having them paid?

A. No.

Q. 1s that all Jean Wilson?

A. Jean Wilson yes, correct.

Q. Were you aware that the invoices for

David Tuma were altered when they were submitted
to XA?
A. No. 1 am not aware of that.

Q. You can't think of any reason why XA
wouldn't be entitled to the full invoice, can you?
MR. MA11HEWS: Objection.

Go ahead.

A. No, 1 cannot.

 

 

Veritext Legal Solutions

 

800-227-8440 973-410-4040

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 24 of 186

 

 

Page 23
J. Wagner

Q. Do you have a shareholder's agreement
for HudsonGray?

A. Not that 1 recall. 1 believe it was
just formation documents.

Q. 1s it a C-Corp or an S-Corp?

A. 1t is a C-Corp.

Q. Has it filed tax returns for calendar
years 2014 through 2017?

A. Yes, it has.

Q. And you possess those?

A. 1 can get them through the accountant,
yes,

Q. And did you file both State of New
York and Federal?

A. Yes. As far as 1 know state and
federal filings have been done every year.

Q. And also in the State of Illinois or

no?

A. 1 am not sure on that. 1 have to
check with the accountant.

Q. Are there any written agreements
between HudsonGray and any of its employees about
their employment?

A. 1 believe we have a standard

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

11
12
13
14
15
16
17
18
19
20

22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 25 of 186

 

 

Page 24
J. Wagner

non-disclosure agreement that is done with any
kind of contractors, perhaps some of the
employees. 1here is no formal employment
agreements.

Q. You said perhaps some of the
employees.

1s it possible you have NDAs for

certain of your employees?

A. 1here may be.

Q. Do you know who those people would be?

A. Not offhand, no.

Q. Why would you need an NDA with anyone
in your business?

A. Sometimes the clients require it.

Q. 1s that the only reason?

A. 1ypically yes. We were not big on a
lot of documentation.

Q. Do you have a handbook?

A. With HudsonGray?

Q. Yes.

A. We do not.

Q. No employee handbook?

A. No, we do not.

Q. Does Mia Blagsvedt -- can 1 ca11 her

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 26 of 186

 

contracts on behalf
A. No, she
Q. Did you

name on it?

documents that were

Q. Did you

 

Page 25

J. Wagner

1s Mia an employee of HudsonGray?

is not.

ever been an employee of

Mia?

A. That's fine.

Q.

A. No, she

Q. Has she
HudsonGray?

A. NO.

Q. Has she

ever had authority to sign
of HudsonGray?
has not.

ever see a contract with her

A. From HudsonGray?

Q. Yes.

A. No.

Q. Did you happen to look at the

produced from 11 Savvy?

A. 1 have may gone through them. There
was quite a number of documents.

MR. MATTHEWS: Objection.

say her name on anything?

MR. MATTHEWS: 11 Savvy, were those
documents produced?

MR. O'CONNOR: Yes. Came over to you

 

800-227-8440

Veritext Legal Solutions
973-410-4040

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 27 of 186

 

 

Page 26

J. Wagner

yesterday.

MR. MATTHEWS: When?

MR. O'CONNOR: We will deal with it on
a break. 1t came over yesterday.

MR. MATTHEWS: 1 am not aware of those
documents being produced. 1 am just noting
it for the record so the witness could not
have produced them.

MR. O'CONNOR: 1 understand. 1hey
came in late.

BY MR. O'CONNOR:

Q. What does Mia do for HudsonGray?

A. At the very beginning Mia assisted me
because 1 was doing everything on my own, so she
helped me with assisting me in doing things that
were required to set up the company.

Q. 1 asked you before about what
HudsonGray had at its inception.

Do you remember that?

A. Yes.

Q. Did it have any goodwill?

MR. MA11HEWS: Objection.

Go ahead.

Q. 1 will withdraw the question.

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 28 of 186

 

 

Page 27
J. Wagner
What is your background? Your
educational background?

A. 1 have graduated from Perdue
University and 1 have a Master's degree in
industrial relations and labor history from
Northern Illinois University.

Q. And have you been a CEO of any
companies other than XA over your career?

A. YeS.

Q. What companies?

A. At the time a coatings company by the

name of Master's Choice. Architectural coatings

company.
Q. Anyone else?
A. Not that 1 recall the title.
Q. Did you ever hear of a company called

Powermag, P-O-W-E-R-M-A-G?

A. Yes. My title there is technically
the manager. 1t is an LLC but 1 would also be
considered the CEO of Powermag.

Q. Do you understand what the concept of
goodwill is?

A. 1t would probably be more helpful if

you tell me what your definition is.

Veritext Legal Solutions

800-227-8440 973-410-4040

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 29 of 186

 

Page 28
J. Wagner

Q. Sir, 1 am not here to answer
questions. 1 am asking you if you know. 1f you
don't know just say 1 don't know.

A. 1n that context 1 don't know exactly
what you are looking for.

Q. Did you believe that when you formed

HudsonGray, the day you formed it did it have any
goodwill in the eyes of the accounting industry,

do you know?

A. On the day it was formed, no.
Q. How about the day after?
A. 1t's an nebulous question. 1t depends

on what happens over time with the company.
Q. 1n your view, how does it build up
goodwill?
MR. MATTHEWS: Off the record.
(Discussion off the record.)
MR. MATTHEWS: 1 want to note that
Mrs. Laken appeared and counsel has
represented that she is here as a party
representative of the plaintiff.
MR. O'CONNOR: 1 did.
BY MR. O'CONNOR:

Q. Now 1 asked you a question about

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

C)\OCO

|_l

12
13

15
16

18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 30 of 186

 

Page 29

J. Wagner
goodwill and 1 wanted to know from you in your
view you said HudsonGray had no goodwill when it
was formed; right?

A. Correct.

Q. And then you say it builds up after
some time; right?

A. Correct.

Q. And then in your view, what causes a
company to build up goodwill over time?

A. 1he history of operations and
performance depending on what industry it is
operating in.

MR. O'CONNOR: Please mark this as HG

Exhibit 2.

(HG Exhibit 2, a February 24, 2014
e-mail from Geomatic Consultants to a
recipient, marked for identification, as of
this date.)

Q. 1 would like to show you what has been
marked as HG 2. 1t is a February 24, 2014 e-mail
from Geomatic Consultants to a recipient,

Do you know who that recipient is?

A. No, 1 don't.

Q. Have you ever heard of that name

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

 

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 31 of 186

 

Page 30
J. Wagner

that's indicated there?

A. 1 have not.

Q. Have you ever had any dealings with
anyone from Jonathan Adler?

A. Not to my knowledge, no.

Q. Geomatic Consultants is the company

that was hired by HudsonGray to perform
construction services at your premises; right?

A. That's correct.

Q. When was the first time that
HudsonGray contacted the landlord about taking
space in the building that you currently occupy?

A. 1 don't recall exactly. At some point
in February or March of 2014.

Q. Who was it that made contact with the
landlord from -- strike that.

Did you personally make contact with

the landlord for the first time?

A. 10 the best of my recollection, yes.
Q. How did you do that?
A. 1 don't recall if it was a phone call

to set a meeting or we just had a meeting. 1here
was a space that became available and 1 met with

them to discuss leasing the space.

 

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

10
11
12
13
14
15
16
17
18
19
20
21

23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 32 of 186

 

 

Page 31
J. Wagner

Q. How did you find out about the space?

A. Darren told me there was a space in
the building that was available.

Q. And that would have been in February
or March; right?

A. Correct.

Q. So you must have known that you were
thinking of forming your own company; right?

A. Correct.

Q. And you had spoken to him about that;
right?

A. Correct.

Q. And you had met with him and discussed
it; right?

A. Correct.

Q. And the space that you ended up
leasing on behalf of HudsonGray is approximately
how many square feet?

A. Approximately, four thousand.

Q. Four thousand?

A. 1hirty-five hundred, four thousand. 1
don't recall the exact amount of space.

Q. How many square feet did XA have
downstairs?

 

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

11
12
13
14
15
16
l7
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 33 of 186

 

 

Page 32
J. Wagner

A. Downstairs where?

Q. 1n the same building.

A. 1 don't know how many square feet.

Q. You were the CEO of the company and
you don't know how many square feet you had --

A. Somewhere the same size, thirty-five
hundred, four thousand square feet. 1 don't know
the exact number.

Q. How many employees when you resigned

from XA, how many employees did XA have in New
York?

1 don't recall exactly.

Can you give me a ballpark number?

Eight to ten.

lO 33 IO 35

So is it fair to say that you were
pretty confident you were going to have a company

that had similar number of employees in short

order?
MR. MA11HEWS: Objection.
Go ahead.
A. 1 wouldn't put it that way. 1 was

certainly anticipating having an office location
and finding office space in New York is pretty

difficult. So it is a matter of my priority was

 

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

11

1
J_

13
14
15
16
17
18
19
20

22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 34 of 186

 

allocated.
Q.
A.
Q.
A.
Q.
litigation,

A.

lO fly IO 135 !O

lease?

A.

Q.

 

A.

Page 33

J. Wagner

more about making sure 1 had office space

What were you paying per square foot?
1 don't recall.

You have a lease; right?

Correct.

Did you produce the lease in this
to your knowledge?

Yes, 1 believe 1 did.

And how many years is the lease?
1 don't recall offhand,

1s it more than five?

1 don't recall.

Did you provide a guarantee for the

1 believe 1 did.

Was it a personal guarantee of the

payment obligations or was it a good guy?

1 believe it is a good guy. 1 am not

| sure but 1 believe that's what it is.

Q.

Did anyone else provide a personal

guarantee of any kind to the landlord?

A.

Q.

800-227-8440

Not that 1 recall.

Who is Brad Powers?

 

Veritext Legal Solutions
973-410-4040

LA.)[\)

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 35 of 186

 

A.

marketing.
Q.
Brad Powers
A.
Q.
deposition?

A.

Y © Y O Y 0

Q.
HudsonGray?

A.

Q.

 

Brad Powers is a business person

has companies in New York that do,

When was the last time you spoke

J. Wagner

public relations and marketing and digital

about HudsonGray?

1t's been years.

Have you spoken to him about his

No,
You
No.
Did
NO.
Did
NO.

Did

Yes.

didn't reach out to him?

he reach out to you?

he text you?

1 believe

Page 34

who

to

Brad Powers ever put money into

Originally Brad Powers was an

felt that he had some significant client

opportunities as well.

How much did he put in?

investor that was strategic in the sense that he

was interested in investing in HudsonGray and also

 

800-227-8440

Veritext Legal Solutions

973-410-4040

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 36 of 186

 

Page 35
J. Wagner
A. A hundred thousand.
Q. Did he put it in personally or was it

through a company, do you know?

A. 1 don't recall.

Q. Was there any written agreement
between either you or HudsonGray on the one hand
and Brad Powers on the other?

A. 1 don't recall. 1here was a much
larger anticipated investment from Brad Powers
that never materialized. At this point 1 believe
Brad Powers has a warrant position in the company.

Q. What are the terms of that warrant?

A. 1 don't recall exactly. Something
around an ability to exercise warrants if there is
a future funding in the company at the same rate
that the new investment would be as far as
valuation. 1t was an accomodation. 1here was a
much larger investment that was anticipated and
when there was only a hundred thousand put in it
was discussed among the attorneys and they felt
the warrant coverage was the most expedient way to
handle the investment.

Q. So is it fair to say that although

when he first invested it wasn't intended to give

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

11
12
13

15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 37 of 186

 

A.

much larger

with him.
Q.

out of Brad
A.

a couple of
Q.

decided not

thousand?

A.

Y 0 Y 0 Y

Q.

A.

 

Page 36

J. Wagner

him a warrant but that's what you gave him?

1 think it ended up that way because

the investment structure was much different and

at the beginning of the discussions

And what were you anticipating getting
Powers in terms of investment?

1 don't recall exactly. 1t was maybe
million dollars.

15 there some reason why Brad Powers

to invest anything more than a hundred

1 think he was unable to secure the

financial commitment.

What do you base that on?
Supposition.

So you don't know?

1 don't know for sure.
Did he ever tell you why?
NO.

Who is he in the business world? Does

he have a company?

1 believe he has a company by the name

of Cupcake Digital. 1 don't know if it is still

 

 

 

800-227-8440

Veritext Legal Solutions
973-410-4040

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 38 of 186

 

 

Page 37
J. Wagner

in operation or not.

Q. Where is that company?

A. 1t's in New York as far as 1 know.

Q. Did you ever visit it?

A. Yes.

Q. Do you remember where it is; where it
is located?

A. Midtown 1 believe.

Q. Did you ever arrange for Brad Powers

to come to any client events when you were at XA?

A. Not that 1 recall.

Q. Did you ever ask Jean Wilson to
arrange for Brad Powers to attend a suits event?

A. Not that 1 recall.

Q. Did Brad Powers have any interactions
with Jean Wilson, to your knowledge?

A. Again, not that 1 recall.

Q. Did Brad Powers have interactions with
Mr. Andereck, to your knowledge?

A. 1 believe that Darren met Brad. We
had a dinner at one point in the Spring of 2014.
1 believe Darren met Brad at that dinner. 1 don't
recall the date or the location.

Q. Do you remember was it in Manhattan?

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

(A)[\)

11
12
13
14
15
16
17
18
19
20

22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 39 of 186

 

Page 38
J. Wagner
A. 1t was yeah, in Manhattan somewhere.
Q. And did you charge the dinner that you
had to XA by any chance?
A. 1 don't recall.
Q. What was the purpose of the dinner?
A. 1t was social and discussions of,

basic discussions around potential client
opportunities and more social than anything else.

Q. Are you telling me under oath that you
didn't tell him about your plans to start your own
company?

A. No. He was already involved in that
the at that point, yes. 1 was talking with Brad
about investing in HudsonGray.

Q. Did you ever provide Brad Powers with
any forecast of what HudsonGray could earn?

MR. MA11HEWS: Objection.

Go ahead.
A. 1 don't recall.
Q. Did you provide Brad Powers with a

single document that would tell him what he was
investing in?
A. 1he documentation for the investment

was handled by the attorneys. At the time they

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

 

 

L).)N

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 40 of 186

 

Page 39

J. Wagner
were working through 1aft which was Shefsky and
Froelich at the time.
Q. 1n the general ledger 1 see charges in

HudsonGray for a company called 1aft?

A. Correct.

Q. That's the law firm you keep referring
to?

A. 1aft is the corporate counsel for

HudsonGray, yes.

Q. So your testimony is that you never
looked at any forecasts of what HudsonGray may
earn in the future in that time frame we are
talking about?

A. 1 am --

MR. MA11HEWS: Go ahead.

A. 1 am sure that there was discussions
and thought around that. 1 don't remember exactly
what those numbers were and it was a startup
company. So there certainly wasn't anything that
would be able to be associated with specific
numbers that would be hit over time because it was
startup service company.

Q. Brad Powers met with you to talk about

possibly investing; correct?

 

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 41 of 186

 

Page 40
J. Wagner
A. Right.
Q. And you told him what your plans were;
right?
A. Correct. 1here was a lot of

discussion that Brad was focused on in terms of
clients that he felt he could bring into -- that
would be synergistic with that marketing company.

Q. Did you talk to him about your plan to
go after XA's clients?

A. No, 1 did not.

Q. So Brad Powers as far as your
discussions with him, you never mentioned to him

that Darren's role would be bringing in XA's

clients?

A, Darren's role would be bringing in
clients.

Q. Whose clients?

A. Whatever clients we could procure for
HudsonGray.

Q. Did you discuss in your discussions

with Brad Powers the deep relationships that Mr.
Andereck had with these clients?
A. 1 talked with Brad most likely to the

best of my recollection, 1 talked with Brad about

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 42 of 186

 

Page 41

J. Wagner
building a very strong team with a lot of industry
experience that would be able to attract top tier
clients.

Q. Did you happen to mention to him what
you thought the profit margin would be for
HudsonGray?

A. We talked about it in the sense that
Brad was an interactive marketer which is
associated with much higher margins than the
service business on the event side. 1hat was one
of the reasons he was excited about potentially
being part of it because he felt it could be
strategic client relationships that would take
interactive marketing services and combine them
with event marketing.

Q. Did you give him an approximation of

what you thought the profit margin could be for

HudsonGray?
A. 1 may have. 1 don't recall.
Q. You don't know what it is?
A. Do 1 know what the profit margin for

HudsonGray is?
Q. No. 1hat was a poor question.

Do you remember what you said to him

 

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 43 of 186

 

 

Page 42
J. Wagner
about what the profit margin could be?
A. 1 don't remember the specific numbers

but 1 remember discussing that the event services
industry is a low margin business with high top
tier clients and interactive marketing as a higher
margin basis traditionally than what event
marketing does.

Q. Did Brad Powers ever in the past
accuse you of not giving him full information with
respect to your plans for HudsonGray?

A. Not that 1 recall.

Q. Has Brad Powers told you he will not
give you any more money for HudsonGray?

A. That's out of context. Brad Powers
was looking to invest a larger amount of money.

He was only able to come up with a hundred
thousand for whatever reason that was and that's
the way it was left with Brad Powers. 1here
wasn't an expectation, from my point of view, that
Brad Powers would be investing more money in the
future.

MR. O'CONNOR: Could you mark this as

HG Exhibit 3.

 

(HG Exhibit 3, an e-mail that's been

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

10
11
12
13
14
15
16
17
18
19
20
21
22

23

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 44 of 186

 

 

Page 43

J. Wagner
produced by HudsonGray dated March 3, 2014,
marked for identification, as of this date.)
Q. 1 am showing you an e-mail that's been
produced by HudsonGray dated March 3, 2014. `1t‘s

been marked HG 3 for identification,

A. Okay.
Q. Have you ever seen this e-mail before?
A. 1 don't recall seeing this e-mail

before, no.

Q. Were you involved in the production of
records in this case? A lot of witnesses don't
know what production means. Let me rephrase the
questiond

1n litigation parties turn documents
over to the other side.

A. Absolutely.

Q. Were you involved in the efforts to
gather up records and give them to your counsel so
they could be given to my client?

A. Yes. 1 was involved in that.

Q. What sources did you go to in order to
produce records?

A. Whatever hard copies 1 could find to

go through and electronic data.

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

O`\

\j

10
11
12
13

14

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 45 of 186

 

 

Page 44

J. Wagner

Q. What electronic data did you go
through?

A. E-mails.

Q. What e-mails did you go through?

Ab 1 went through the e-mails that 1 had
and produced what was available.

Q. 15 this an e-mail that you would have

produced because it has your Bates stamp number on
the bottom; do you see it?

A. Can you define what you mean by Bates
stamp number?

Q. On the bottom right-hand corner, and 1
think your lawyer will agree with me, when it says
DEF 00067604 and then 605, that's a designation

that it came from your files.

A. From me personally or from HudsonGray?

Q. From HudsonGray.

A. Okay, well there is a difference.

Q. You are here as a corporate designee;
right?

A. Correct.

Q. And 1 am just talking to you about

HudsonGray's production; right?

A. Correct.

 

800-227-8440

Veritext Legal Solutions

 

973-410-4040

10
11
12
13

15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 46 of 186

 

Page 45

J. Wagner

1his came out of HudsonGray's files.

A. Okay.

Q. How did this come out of HudsonGray's
files?

A. 1 am not sure.

Q. Do you see this e-mail is dated March
3, 2014?

A. 1 see that.

Q. And this e-mail pertains to XA's

affairs; correct?

A. Correct.

Q. You have no idea how you got it?
A. 1his e-mail?

Q. Yes.

A. No, 1 don't.

Q. 1t says Jean Wilson on March 3rd wrote
to Mike Day and Darren Andereck "Mike, would you
please added following individuals to the guest
list for the suits event tomorrow. Brad and
Jennifer Powers."

Do you see that?
A. 1 do.
Q. So tell me it in your own words why is

the owner of a cupcake company being invited to a

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

10
11
12
13
14
15
16
17
18
19
20

22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 47 of 186

 

 

Page 46
J. Wagner
suits event?
A. 1 didn't recall this so 1 am not sure.
Again, it is four and a half years ago.
Q. Does this e-mail help refresh your

recollection of when you had the dinner with the
man from the cupcake company?
A. As 1 said, it was sometime in the
Spring.
MR. MA11HEWS: Objection.
1t is not a cupcake company.
MR. O'CONNOR: 1 will withdraw it.
Q. Does this e-mail help you remember
when you had the dinner between you and Brad
Powers?
A. Again, as a said before, it was
sometime in the Spring of 2014.
Q. Certainly before you left XA; right?
A. 1 can't recall if it was before or
after 1 left XA for a dinner. 1t happened at some

point in the Spring of 2014.

Q. And it was in Manhattan?

A As far as 1 know, yes.

Q. Did you fly in just for the dinner?
A 1 don't recall.

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 48 of 186

 

Page 47
J. Wagner
Q. Did you charge your flight to XA?
A. 1 was coming out to New York for XA

business consistently during that period of time.

Q. Did you disclose to senior management
of XA that you were meeting with an investor to
discuss the formation of a new company?

MR. MATTHEWS: Objection to form.

Go ahead.
A. Not that 1 recall.
Q. Do you know if Mr. Andereck who was

the president of the company, who knew about this,
do you know if he advised senior management of XA

that he was meeting with investors about a new

company?
MR. MA11HEWS: Objection to form.
Go ahead.
A. 1 don't know.
MR. O'CONNOR: Please mark this as HG
Exhibit 4.

(HG Exhibit 4, an e-mail chain,
marked for identification, as of this date.)
Q. 1 am showing you what's been marked as
HG 4 for identification. 1t is an e-mail. 1t's a

chain actually but on the top it is from someone

 

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

 

U'l Il>

O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 49 of 186

 

 

Page 48
J. Wagner
named 1ara Chase to JWLSC at Comcast.net.
Do you see that?

A. Yes, 1 do.

Q. 1he date on that is March 17, 2014;
right?

A. Correct.

Q. And is that e-mail address to which
this was directed your private e-mail address?

A. 1t was at the time, yes.

Q. When did you get rid of it?

A. 1t's actually still an account that
operates. 1 don't use it anymore. 1t is kind of
a catch all for spam at this point.

Q. Did you ever delete e-mails from that

1 account?

A. 1 do not.

Q. You don't, so you leave everything in
there; right?

A. 1 looked at it recently. 1t's got a
24-month retention on it and it seems that just
keeps rolling.

Q. Your testimony is you have it set to
delete anything --

A. 1 don't have it set.

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 50 of 186

 

Page 49

J. Wagner

Q. 1 know you want to get your answers
out, but if we are going to get out of here today
you have to wait until 1 complete the question.

Your testimony is you have it set to

delete anything that's older than 24 months?

A. No. There is an automatic deletion in
the Comcast e-mail where it just retains things

for two years.

Q. For two years?
A. For two years.
Q. Well, you produced records in this

case; right?

A. 1 did.

Q. When did you preserve your evidence in
this case?

MR. MA11HEWS: Objection to form.

Go ahead.
Q. When was the lawsuit filed; sir?
A. 1n September of 2014.
Q. What steps did you take in September

of 2014 to secure that e-mail address, the e-mails
that were in that account?
A. 1 didn't do anything with the account

at that time.

 

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 51 of 186

 

Page 50
J. Wagner

Q. When do you think you first went back
to that account to see if you had e-mails that
relate to the case?

A. 1 don't recall.

Q. So it is true that as of this moment
you don't even recall going to look at that
account; correct?

A. Correct.

Q. Do you remember being ordered by the

court to go and look at all your private e-mails?
A. 1 did.
Q. You just told me you don't remember
looking at this e-mail.
A. 1 was going back through the e-mail

accounts that 1 had at the time.

Q. But you still have this e-mail
account.
A. Right but 1 don't use this e-mail
anymore.
l Q. So you think that order from the court

only required you to go back and look at accounts
that were active at the time of the order; is that
what you are telling me?

A. 1 am sorry.

 

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

11
12
13

14

16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 52 of 186

 

Page 51
J. Wagner
Say that again;
Q. You were ordered to go back over all

your personal e-mail accounts and to see if there
was anything relevant for this lawsuit.
Do you remember that?

A. Yes.

MR. MATTHEWS: Objection. That's not
what the court ordered.

Q. 1s it your testimony that the reason
why you didn't look back at this e-mail account is
because you didn't use it anymore?

A. 1t was an e-mail account 1 wasn't
using anymore, correct.

Q. Did you e-mail people in the Spring of
2014 about the work you were doing to set up a new
company using this e-mail account?

A. Yes, 1 did.

Q. And it was more than just Geomatic, it
was other people; right?

A. At the time and there was a HudsonGray-
e-mail that was set up and 1 began using that.

Q. But according to you because of the
settings on your account all those e-mails are

gone; right?

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

 

11
12
13

14

17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 53 of 186

 

Page 52
J. Wagner

A. 1n Comcast they only preserve the
e-mails for a couple of years. 1 just found that
out recently.

Q. Did you e-mail using that account with
Mr. Andereck in the Spring of 2014?

A. 1 don't recall if 1 used that account
or not.

Q. Was your use of that e-mail in the

Spring of 2014 intended so that people at XA could
not see who you were talking to?

A. No. 1t was a personal e-mail at the
time.

Q. 1s it your testimony that you just
chose that e-mail, it had nothing to do with the
fact that you didn't want XA to know what you were
doing?

A. 1 wasn't using XA e-mails that would
relate to HudsonGray business or the business that

1 was setting up.

Q. 1hat's really what 1 am asking you.
A. Yes, that's correct.
Q. When you were setting up HudsonGray

and doing all the HudsonGray affairs, you would

use your own personal e-mail accounts; right?

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 54 of 186

 

 

Page 53
J. Wagner

A. And eventually HudsonGray e-mailv

Q. When do you think you first got a
HudsonGray e-mail?

A. Spring or early summer 2014. 1t was a
GoDaddy account that was set up.

Q. So on the bottom of HG 4 it says "We

have a prospective tenant who needs a CAD drawing
of room 601."
Do you see that?
A. Yes.
Why did you want a CAD drawing?
A. 1 assume this was to review the set up
of the new office space.
Q. Now Mr. Andereck was helping you out
with all of that, wasn't he?

MR. MA11HEWS: Objection to form.

Go ahead.
A. Mr. Andereck was engaged doing --
coming up to an upfront event, a large event, 1

was doing the work with Geomatic.
Q. 15 it your testimony under oath that
Mr. Andereck had no interactions with Geomatic?
A. No, That's not my testimony. 1 am

saying 1 was doing the majority of the work with

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

10
11
12
13

15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 55 of 186

 

Page 54
J. Wagner

Geomatic at the time.

Q. So some of the work was being done by
Darren Andereck; correct?

A. 1 don't recall the exact details but 1
was the point person doing the setup of the
office.

Q. Now if you look at the third page of

this page 5 it is Bates stamped page 5, is that
the layout of the former space, the space that you
took over?

A. As far as 1 know, yes.

Q. Did you modify this space or is this

basically what you have now?

 

A. There has been modifications.
|
l Q. Can you tell me what they are?
' A. Not offhand, There was a

reconfiguration of the office space from the prior
configuration that was there from the prior
tenant.
Q. As you look at this schematic, you
have a large conference room.
15 that still there?
A. 1here is still a conference room in

the space, yes.

 

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

11
12
13

15
16

17

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 56 of 186

 

 

Page 55

J. Wagner

Q. 15 the space of that generally the
same still?

A. 1t's been -- again, there has been
modifications to it but in the general sense
that's it.

Q. Now if you look on the right side of
the schematic on Charlton Street, you see an
office 601C?

A. Yes.

15 that still there?

A. 1 don't recall if it is in that format
or not. 1f the walls had been moved or if it is
still in that same format.

Q. There is still an office there; right,
today?

A. 1 don't recall the exact configuration
of that.

Q. When was the last time you were there?

A. 1t's probably been a few months. Six
months maybe.

Q. You haven't been to the office in six
months?

A. Something in that range probably,

yeah. 1 worked work out of Chicago.

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

10

11

13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 57 of 186

 

Page 56
J. Wagner

Q. What 1 am trying to get at is: Do you
have an office here on this layout?

A. No,

Q. Does Mr. Andereck have an office?

A. Mr. Andereck works out of that office,
yes.

Q. Do you know where his office is in

relation to this schematic?

A. 1 do not.

Q. 15 it a corner office?

A. 1 am not sure.

Q. What is Mr. Andereck's title for
HudsonGray?

A. He is the president and creative
director.

Could 1 take a break for the bathroom?

MR. O'CONNOR: Absolutely, sure.

(Recess taken.)

MR. MATTHEWS: 1 just want to note
that during the break counsel graciously
sent to me the response to the subpoena sent
by 11 Savvy. 1 did not receive it last
night.

MR. O'CONNOR: Okay. 1hose documents

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 58 of 186

 

Page 57

J. Wagner

were received late yesterday so.

Let's mark this as HG Exhibit 5.

(HG Exhibit 5, a document from the
Delaware Division of Corporations Secretary
of State website, marked for identification,
as of this date.)

Q. 1 have shown you what has been marked
HudsonGray 5 which is from the Delaware Division
of Corporations Secretary of State website and 1
wanted to ask you does this tell you the exact

incorporation date of HudsonGray?

A. 1hat looks correct.

Q. 1hat would be March 14, 2014; correct?
A. Correct.

Q. Are you aware of an entity called

HudsonGray LLC? 15 there any such entity?
A. Not that 1 am aware of.
MR. O'CONNOR: Off the record.
(Discussion off the record.)
BY MR. O'CONNOR:

Q. Can we agree that you formed

 

HudsonGray before you resigned from XA?
l A. Correct.

Q. Do you remember when you received your

 

Veritext Legal Solutions

 

800-227-8440 973-410-4040

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 59 of 186

 

Page 58

J. Wagner
tax 1D number?

A. 1 don't recall.

MR. O'CONNOR: Please mark this next

document as-HG Exhibit 6.

(HG Exhibit 6, a document Bates
stamped Defendant 68980 from the 1RS, marked
for identification, as of this date.)

Q. 1 have shown you what has been marked
as HG 6 which is from defendants‘ production. By
the way, this is marked confidential. 1t is
Defendant 68980 from the 1RS.

Do you see that?

A. Yes, 1 do.

Q. And it has a date on the notice of
what?

A. April lst.

Q. 15 that the date that you received --

that's April 1, 2014?
A. Sorry. April 1, 2014.
Q. 15 that the date when HudsonGray
received an employer identification number?
A. From the document, yes.
Q. Did you have any employees in the

month of April?

 

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

10
11
12
13
14
15
16

18
19
20
21
22
23
24

259

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 60 of 186

 

Page 59
J. Wagner
A. Not that 1 recall. 1t was basically
just me working at that point and Mia was
assisting.
Q. Was Mia paid?
A. 1 don't recall what was, if anything

was set you up at that point.

Q. You said before she helps out.

Has Mia ever received any compensation
from HudsonGray?

A. She may have at the very beginning but
she was not involved. Over time she was helping
me during the formation period.

Q. So she may have received payment as a

1099 worker?

A. Perhaps. 1 don't recall. 1 have to
check that.
Q. 15 it possible she received wages as a

W-2 earner?

A. 1 don't believe so, but again 1 would
have to check that.
l Q. HudsonGray, its Worker's Compensation

employment -- 1'm sorry. 1ts Worker's

 

l Compensation insurance was issued from White

Mountains 1nsurance Group.

Veritext Legal Solutions

800-227-8440 973-410-4040

 

11
12
13
14
15
16
17
18
19
20

22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 61 of 186

 

Page 60
J` Wagner
Does that sound familiar?
A. 1t does.
Q. And that was issued in May, of the

first week of May 2014; correct?
A. 1hat sounds correct.
Q. Do you still use White Mountains
1nsurance Group?
A. 1 am not sure.
MR. O'CONNOR: Please mark this as HG
Exhibit 7.

(HG Exhibit 7, a document Bates
stamped Creative 11 1450 and 1451, marked
for identification, as of this date.)

Q. Showing you what has been marked for

identification as HG 7 which is Creative 11 1450

and 1451.
Have you ever seen this e-mail before?
A. 1 don't recall this e-mail.
Q. 1he bottom of the e-mail is from QBESS

support to Jean Wilson and it is dated April 15,

2014.

 

l Do you see that?
` A. 1 do.

Q. And it says "QuickBooks Plus Hosting

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

 

12
13
14
15
16

17

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 62 of 186

 

 

Page 61
J. Wagner
Welcome."
Right?
A. 1 do see that.
Q. And it provides the user name of Jean
Wilson and it provides a password.
Do you see that?
A. 1 do.
Q. And then this was then forwarded from
Jean Wilson to David 1uma.
Do you see that?
A. 1 do.
Q. And then it was forwarded from David
1uma to you at HudsonGray.
Do you see that?
A. 1 do.
Q. Can you give me an explanation in your
own words why HudsonGray would be entitled to a
user name and password for a QuickBooks plus
hosting service that was signed up by Jean Wilson?
A. So to the best of my recollection, the

way this is set up is talking about the Right
' Networks control panel. Right Networks is a
hosted remote desktop service and there is a

shared platform among the accountant that we use

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 63 of 186

 

Page 62

J. Wagner
which is David Rice. So there is a number of
clients that all use the Right Networks platform

for the QuickBooks hosting.

Q. For HudsonGray?
A. For HudsonGray and for a number of
other companies. 1hey all use Right Networks and

David Rice is the shared accountant.

Q. Do you know who paid for this, by the
way?

A. 1 don't.

Q. Are you aware whether this was charged
to XA?

A. 1 am not aware of that.

Q. 1hat wouldn't be right, that wouldn't

be appropriate in your view, would it?

MR. MATTHEWS: ObjectiOn.

Go ahead.
A. No, Again, 1 was not aware of that.
Q. Now HudsonGray uses QuickBooks in its

current operations; right?
A. 1hat's correct.

Q. And HudsonGray utilized QuickBooks the

 

day it opened its doors; correct?

A. 1 don't know about the day it opened

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 64 of 186

 

Page 63
J. Wagner
its doors, but we use QuickBooks, yes.
Q. And Mr. 1uma helped set that up;
correct?
A. David 1uma does 11 and David Rice is

the accountant that a number of companies use on

that Right Networks platform.

Q. And you still use the same platform;
correct?
A. Yes. Again, the Right Networks

platform is still in existence, yes.

Q. Did you tell anyone at XA that you had
come into possession of their user name and
password?

MR. MATTHEWS: Objection.
A. 1 am not sure if that's user name for

QuickBooks or Right Networks. 1 don't know that.

Q. Who would know?
A. Jean Wilson would.
Q. Did you authorize her to send that to

David 1uma?

A. Not that 1 recall.

 

MR. O'CONNOR: Please mark this
document as HG Exhibit 8.

(HG Exhibit 8, a document Bates

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 65 of 186

 

 

Page 64

J. Wagner

stamped Creative 11 1389 dated April 23,

2014,
date.)

Q¢

marked for identification, as of this

1 am showing you what has been marked

as HG 8 Creative 11 1389 dated April 23, 2014.

A.

Have you ever seen this before?

Not that 1 am aware of, but 1 am

familiar with it now.

Q.

HudsonGray in April of 2014 was using

David Tuma to help it set up its office; right?

Am
Q.
1uma?

A.

David 1uma.

right?

800-227-8440

That's correct.

Did you have a contract with David

1 don't recall a written contract with
He was a paid vendor at the time.

He was?

He was performing services for us.

For you,

Well, those are two different things;

Sorry.
1n terms of?
Well, you said two different things.

You said he was performing services

Veritext Legal Solutions

 

973-410-4040

12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 66 of 186
Page 65
J. Wagner
for HudsonGray; right?

A. Correct.

Q. And then you said he was a paid vendor
at the time; right?

A. For HudsonGray.

Q. Are you aware of any payments made to
David Tuma prior to June of 2014?

A. Any payments made to David 1uma?

Q. From HudsonGray.

A. Not that -- 1 mean 1 don't have any
accounting records. 1 know we were paying David
1uma for his services.

Q. When did you start paying?

A. 1 don't recall.

Q. Can you tell me when was the first
invoice you got from David 1uma?

A. 1 don't remember. 1t was four and a
half years ago.

Q. We will get to that.

He says "Josh will be sending over
some quotes and proposals. Hosted services
terminal or citrix server."

Do you see that?

A. Yes, 1 do.

 

 

 

Veritext Legal Solutions
800-227-8440

973-410-4040

 

10
11
12
13
14

16
17
18
19

21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 67 of 186

 

Page 66
J. Wagner
Q. So at that time Mr. 1uma was talking
to you about using hosted services; right?
A. Correct.
Q. And by this time had there been any

upgrades to the XA information technology
infrastructure in New York?
A. 1n April of 2014 there had been

significant upgrades to the 11 in New York.

Q. For XA?

A. For XA, correct.

Q. And you authorized all that; correct?
A. That's right.

Q. And XA paid for it; right?

A. For the equipment that was in the XA

office yes, they did.
MR. O'CONNOR: Please mark this
document as HG Exhibit 9.
(HG Exhibit 9, an April 27, 2014
e-mail exchange Bates stamped Creative 11
01390-1391, marked for identification, as of
this date.)
Q. 1 am showing you what has been marked
as HG 9 which is an April 27, 2014 e-mail exchange

marked Creative 11 01390-1391.

 

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

 

10
11
12
13

14

17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 68 of 186

 

 

Page 67
J. Wagner
A. Okay.
Q. Have you ever seen this before?
A. 1 don't recall it offhand, but it came
to my e-mail.
Q. Are you denying you received this?
A. No, 1 am not.
Q. Now this is 11 Savvy providing a

proposal to, it says Mia and Joe.

1hat's you and Miss Blagsvedt?

A. Correct.

Q. And he outlines the proposal; correct?
A. Josh Gill from 11 Savvy?

Q. Yes.

A. That's correct.

Q. 15 11 Savvy still providing services

for you at HudsonGray?

A. 1 don't believe they are working with
us anymore. 1hey were very involved in the
beginning.

Q. When do you think they stopped?

A. 1 don't recall.

Q. How much was the construction work

that you did on the space that you occupy at 601,

333 Hudson Street, do you remember?

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 69 of 186

 

Page 68

J. Wagner

A. Can you say it again?

Q. How much money did you spend on
building out the space?

A. 1 don't recall the exact number.

Q. Can you give me an approximation?

A. 1 would estimate something in the
range of probably maybe sixty to a hundred
thousand dollars. Again, very rough estimate. 1
don't have the numbers in front of me.

MR» O'CONNOR: Please mark this

document as HG Exhibit 10.

(HG Exhibit 10, a May 8, 2014
exchange containing a Dell quotation Bates
stamped Creative 11 1414 through 1419,
marked for identification, as of this date.)

Q. Sir, have you ever seen HG 10 before?

A. 1 am just getting it right now.

Q. 1 am going to speak on the record
while you are looking at it. 1his is a May 8,
2014 exchange and it contains a Dell quotation and
it is marked Creative 11 1414 through 1419.

A. Okay.

Q. Does this look familiar to you?

A. Again, it's four and a half years ago.

 

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

LA)[\)

b

O`\U'|

14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 70 of 186

 

 

Page 69
J. Wagner
1 am reviewing it right now.
Q. Look at page 2 if you would please.
A. Okay.
Q. Do you see the quote date? What do
you see on the bottom?
A. On page 2?
1 Q. Yes, sir, second page.
§ A. Quote date is May 7, 2014.
Q. And who does it say is the delivery

contact for the Dell equipment that's going to

HudsonGray?

A. Darren.

Q. At his home address; right?

A. 1hat says 33 Hudson Street.

Q, Look at the third page.

A. 1 don't know if that's Darren's home
address.

Q. 1he delivery address is 360 Furman

Street; right?

A. Yes, it is.

Q. You don't know if that's his address?

A. 1 am not sure if that's his home
address

Q. Have you ever been to his home?

 

- Veritext Legal Solutions
800-227-8440 973-410-4040

 

 

10
11
12
13
14

15

16_

17
18
19
20
21
22
23
24

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 71 of 186

 

Page 70
J. Wagner
A. 1 have not.
Q. Do you see anywhere on this order a
server?
AU There is a lot of 11 items on here

that's called 10wers, and OptiPlex and things like

that. 1 don‘t know what a server is or it isn't.

Q. You are not sure what it is?

A. 1 am not an 11 guy.

Q. Did HudsonGray ever buy a server?

A. 1 believe that we did buy servers,

yes.

Q. Where did you by them from?

A. 1 don't recall. 1 didn't handle that
l directly.

Q. Who handled that, Darren?

A. No. 1hat would have been sourced

through David 1uma.
Q. Do you know how much you paid for this
server that you are not sure you bought?
A. 1 don't recall offhand.
MR. O'CONNOR: Please mark as HG
Exhibit 11 this next document.
(HG Exhibit 11, a May 16, 2014

e-mail Bates stamped Creative 11 01426

 

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 72 of 186

 

Page 71

J. Wagner
through 27, marked for identification, as of
this date.)
Q. 1 am showing you what has been marked
as HG 11 and it is a May 16, 2014 e-mail marked
Creative 11 01426 through 27.

Have you ever seen this before?

A. 1 am just reviewing it now.
Okay.
Q. Have you ever seen it before?
A. 1 don't recall the e-mail, but 1 am

sure it is something that came to my e-mail
address.

Q. Mr. 1uma wrote to you on May 16th and
said "Looks like Dell messed up. 1hey shipped it
to Darren's apartment instead of Studio AG at the
333 address."

Do you see that?

A. 1 do see that.

Q. Why would the new computer equipment
be shipped to a current employee of XA?

A. 1 don't recall at the time.

Q. And why would it ever have been
shipped to Studio AG?

A. 1 don't know why they are referencing

 

Veritext Legal Solutions
800-227-8440 973-410-4040

 

11
12
13
14

16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 73 of 186

 

 

Page 72

J. Wagner
Studio AG on here or why David was doing that.
You have to ask David.

Q. 1he equipment did in fact go to Mr.
Andereck's apartment?

A. Yeah. Again, 1 am assuming this is
the equipment that went to HudsonGray but 1 don't
know about whether it went to the apartment or
not. 1 am assuming it did.

MR. O'CONNOR: Please mark this

document as HG Exhibit 12,

(HG Exhibit 12, a document Bates
stamped Geomatic CON 15, marked for
identification, as of this date.)

Q. 1 am showing you HG 12 which is marked

Geomatic CON 15.

A. Okay.
Q. Have you ever seen this before?
A. 1 don't recall seeing it, but 1 am

reviewing it right now.

Q. 1his is a May 20, 2014 e-mail from
Geomatic to you and to Darren; correct?

A. Correct.

Q. And when it says JDD underscore DA at

MSN.com, that's Darren Andereck's home e-mail;

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

10
11
12
13
14

23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 74 of 186

 

 

Page 73
J. Wagner

right, his personal e-mail?

A. Personal e-mail, yes.

Q. And you communicated with him on that
e-mail; correct?

A. Yes, that's correct.

Q. And you communicated with him about
things that related to HudsonGray; correct?

A. That's correct.

Q. And do you have some explanation as to
why we don't have those e-mails?

A. 1 do not.

Q. Do you know if anyone from HudsonGray

insured that its employee, its president Darren
Andereck, went and looked at that e-mail account
to see where the e-mails are?

A. You have to ask Darren that.

Q. My question was: Did anyone at
HudsonGray instruct its employee and its president
Darren Andereck to look at his personal e-mail
accounts?

A. 1 think everybody went through and
searched on key words to produce e-mails that were
requested. 1hat was a production exercise that we

did on the e-mails.

Veritext Legal Solutions

800-227-8440 973-410-4040

 

11
12
13
14
15
16

17

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 75 of 186

 

Page 74

J. Wagner

Q. Your testimony is that Mr. Andereck
went to his personal account and searched his
personal account; is that right?

A. 1 am not testifying as to what Darren
did. 1 am saying the instructions that we had to
all the individual defendants were to go through a
list of keyword searches that were provided by
prior counsel and provide whatever e-mails we
could find using those keyword searches.

Q. 1t says "We thank you for your
payments first wire transfer deposit of nine
thousand dollars and second wire transfer deposit
of nine thousand dollars in which at this point we
are 95 percent complete with the job."

Do you see that?

A 1 see that.

Q. And he says the electrical in your
space is 80 percent done; correct?

A. Yes.

Q. Now that's two days before Mr.
Andereck resigns; correct?

A. 1 believe that's correcti

MR. O'CONNOR: Please mark this next

document as HG Exhibit 13.

 

 

 

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

11
12
13
14
15
16
17

18

20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 76 of 186

 

Page 75

J. Wagner
(HG Exhibit 13, a May 12, 2014
exchange but it actually begins on April 15,
2014 Bates stamped DEF 77864 and it is also
marked confidential, marked for
identification, as of this date.)

Q. Have you ever seen this document
marked HG 13?

A. Again, 1 don't recall exactly but 1 am
looking at it now.

Q. For the record, this is a May 12, 2014
exchange but it actually throughout, it begins on
April 15, 2014 and it is marked DEF 77864 and it
is also marked confidential.

1 A. Okays

Q. Do you remember our discussion before
when 1 told you that anything with a DEF is a
defendant document?

A. Yes, sir. 1 recall that.

Q. Do you have any reason to believe this

is not from your own files?

A. 1 do not.

Q. Do you know why it is marked
confidential?

A. 1 do not.

 

 

 

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

10
11
12
13

14

16
17
18
19
20
21
22
23

24

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 77 of 186

 

Page 76
J. Wagner

Q. Do you think it is confidential? You
just looked at it. Do you think it is
confidential?

A. 1 am not sure if it is confidential
due to the contract or company information. 1
don't know why it is confidential.

Q. Look looks like it is the fourth page

in and 1 want to direct your attention to a

statement by Mia. On April 15, 2014 to Konica
Minolta quote "1 am following up a voicemail 1
left for you at 312 701 9221. 1 am with a new

marketing company and was referred to you from

XA."

A. Okay.

Q. That's a false statement; right?

A. 1 don't know that that's a false
statement.

Q. Do you think that XA referred Mia to

Konica Minolta so that they could set up copiers
for a competing company?

A. 1 don't know where that reference is.
1 don't know if that was a mistake she put when
she meant to say HudsonGray. 1 don't know what

the attributing XA is to this statement.

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

15
16
17
18
19
20

22
23
24

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 78 of 186

 

 

Page 77

J. Wagner

Q. Are you aware of anyone at XA --
strike that.

Aside from Jean Wilson, are you aware
of anyone at XA who would have given you that kind
of a referral?

A. No, 1 am not. And again, 1 am not
even sure if that's a mistake or what that
reference is that Mia was talking about in April
of 2014.

MR. O'CONNOR: Please mark this

document as HG Exhibit 14.

(HG Exhibit 14, a document Bates
stamped Creative 11 01392, marked for
identification, as of this date.)

Q. 1 put in front of you what has been

marked as HG 14 Creative 11 01392,

A. Okay.
Q. Have you ever seen this before?
A. Again, 1 don't recall offhand but 1 am

looking at it now.

Q. 1t says "Hi Joe, do you have a few min
today to listen to my thoughts regarding the
hosted services and/or local server et cetera?"

Do you see that?

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 79 of 186

 

Page 78
J. Wagner
A. 1 do.
Do you remember the e-mail?

A. 1 don't remember it four and a half
years ago. 1 am looking at it now.

Q. So your testimony is you don't
remember -- strike that.

Did you have a conversation that day
about this?
A. 1 don't recall if 1 talked to David
Tuma four and a half years ago. 1 am looking at
the e-mail that's produced now.
Q. 1 am going to give you the next
e-mail.

MR~ O'CONNOR: Please mark these two
documents together as the next exhibit
Exhibit 15.

(HG Exhibit 15, a document Bates
stamped Creative 11 01393 through 95, marked
for identification, as of this date.)

Q. 1 have put in front of you what is
marked HG 15.

A. Okay.

Q. And it is Creative 11 01393 through 95

and on the back of this document is a printout of

 

 

Veritext LegaE)lutions d
800-227-8440 973-410-4040

 

10
11
12
13
14
15
16
17
18
19
20

21

23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 80 of 186

 

 

800-227-8440

Page 79

J. Wagner
the metadata from this document; okay. So first 1

would like you to look at the e-mail.

A. Okay.
Q. Have you ever seen this e-mail before?
A. Again, 1 don't recall specifically but

1 am looking at it now.

Q. Was this one of the e-mails you looked
at the other day when you were preparing?

A. No, it was not.
MR. MATTHEWS: 15 this metadata that's
attached here part of the production from
Creative 11?
MR. O'CONNOR: No. All you do is open
it up and it is right there.
MR. MATTHEWS: We didn't receive the
production in native format.
MR. O'CONNOR: 1 gave it to you the
same way 1 got it. So 1 was able to look at
the metadata.
BY MR. O'CONNOR:

Q. 1 am not going to ask you in detail
about this, 1 am just going to ask you about a
couple of lines, but you are welcome to read the

whole thing. 1 do want to get you out of here for

 

 

 

Veritext Legal Solutions

973-410-4040

10
11
12
13
14

15

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 81 of 186

 

Page 80
J. Wagner
your flight.
Ah 1 understand.
Q. 1n the second paragraph it says "For

now my 'cost conscious' idea is to put a 'file
server' into the New York office. "

A. Okay.

Q. Do you see how he puts the word file
server into air quotes? Do you know what he means
by that?

A. 1 do not. 1 believe he is indicating
a file server.

Q. 15 it your testimony on May l, 2014
that you did not have access to XA server?

A. 1 am sorry. Say that again.

Q. On May 1, 2014 did you still have

access to XA server?

A. 1 don't believe that 1 did.
No?
A. 1 don't recall. 1 don't believe 1
did.
Q. You don't recall?
A. 1 don't recall.
Q. You can see here though he is talking

about he still hasn't made up his mind about what

 

 

Veritext Legal Solutions

 

800-227-8440 973-410-4040

 

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 82 of 186

 

 

800-227-8440

Page 81
J. Wagner

to do with the server; correct?

A. From David 1uma?

Q. Yes.

A. Correct.

Q. And he is the guy that is working for
HudsonGray; correct?

A. That's correct.

Q. And he goes on to say he wants them to
give him a quote for a good Dell file server.

Do you see that?
A. 1 do.
Q. Now the metadata, do you see on the

last page there is a BCC to someone at Jean at

freckle farm home.com?

A. Yes.

Q. Who is that?

A. 1 assume that's Jean Wilson.

Q. Can you explain to me in your own

words why Jean Wilson would be copied on the plans
for HudsonGray to build out its 11 infrastructure?
A. 1 don't know why David Tuma would copy
her.
Q" Are you saying you were unaware that

Jean at freckle farm home.com was receiving

Veritext Legal Solutions

 

973-410-4040

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 83 of 186

 

Page 82
J. Wagner
e-mails at that time?
A. 1 wasn't aware that she received this
e-mail, no.
Q. But you were aware she was in the
loop; right?
A. 1 was not aware that she was in the
loop. 1hat's kind of a broad statement.
What do you mean?
Q. Did you communicate with Jean Wilson

in the time frame of May and June of 2014 about
the work you were doing to set up HudsonGray?
A. We may have had some conversations. 1

don't recall specifics.

Q. And you may have had e-mails with her;
correct?

A. 1 may have.

Q. And those e-mails were all through

Jean at freckle farm home.com; correct?
A. 1 don't know that.
Q. Did you ask David Tuma to set up Jean

at freckle farm home.com?

A. 10 set up her e-mail account?
Q. Yes.
A. Not that 1 am aware of.

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 84 of 186

 

Page 83

J. Wagner
Q. Would you agree with me that it would
not be appropriate for XA to have paid to set up
Jean at freckle farm home.com?
Ar 1 would agree with that.
MR. O'CONNOR: Please mark this
document as HG Exhibit 16.
(HG Exhibit 16, a May 5, 2014 e-mail
Bates stamped Creative 11 01404, marked for
identification, as of this date.)
Q. 1 put in front of you what's been
marked HG 16.
Have you seen this before, sir?
A. Again, 1 don't recall seeing it but 1

am looking at it now.

Q. You are done?
A. 1 am.
Q. So this is a May 5, 2014 e-mail

Creative 11 01404.

Did you receive this e-mail, sir?

 

A. Again, 1 don't recall offhand but 1 am
| looking at it now. 1t came to my e-mail address
at HudsonGray.

Q. Do you have any reason to doubt you

got this e-mail?

Veritext Legal Solutions

800-227-8440 973-410-4040

 

14
15

16

-18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 85 of 186

 

Page 84

J. Wagner

A. 1 do not.

Q. And among the recipients of the e-mail
is a cc to Jean at freckle farm home.com; correct?

A, 1hat's correct.

Q. And as of that date you knew that that
meant Jean Wilson received that e-mail; correct?

A. That's correct.

Q. Do you know if she ever disclosed to
XA she was being copied on e-mails between your 11
consultant and you about setting up a new company?

A. 1 don't know if she disclosed that or
not.

Q. And this e-mail says that you had
gotten approval for fifty thousand dollars in
credit from Dell; correct?

A. 1hat's what it says, yes.

MR. O'CONNOR: Mark this document as

HG Exhibit 17.

(HG Exhibit 17, an e-mail from David
1uma to Joseph Wagner and to Mia Bates
stamped Creative 11 01406, marked for
identification, as of this date.)

Q. Showing you what has been marked HG 17

Bates stamped Creative 11 01406, 1t is an e-mail

 

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

(_A.)l\)

10
11
12
13
14
15
16
17

18

20
21
22

24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 86 of 186

 

 

 

Veritext Legal Solutions
800-227-8440

 

Page 85
J. Wagner
from David 1uma to you and to Mia,

A. Okay.

Q And it is dated May 7, 2014.

A. Okay

Q Did you receive this e-mail?

A 1 assume that 1 did.

Q. 1he e-mail states that three 1macs,
and one Mac Pro have been purchased using
Estelle's visa.

Do you see that?

A Yes.

Q. 15 that Estelle Pizzo?

A That's correct.

Q. And does she have any formal
employment with HudsonGray?

A. She does not.

Q. Can you explain to me why Estelle
Pizzo's visa would be used to buy HudsonGray's
equipment?

A. 1 am not sure why that was happening
at the time.

Q. And Estelle Pizzo is in Chicago;
right?

A. 1hat's correct.

973-410-4040

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

25-

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 87 of 186

 

Page 86

J. Wagner
Q. And that's something that you think

Jean Wilson had arranged?

A. 1 don't know that.

Q. 1t's possible?

A. Again, 1 don't know that“

Q. But you didn't do it; right?

A. 1 didn't place an order on Estelle's

visa, no.

Q. And you didn't know it was happening
at the time?

A. 1 was copied on the e-mail.

Q. Do you see at the bottom he says

"Note, still working on the hosted file server

need."?
A. Okay.
Q. You still don't have a hosted file

server; right?
A. That's correct.
MR. O'CONNOR: Please mark this next
document as HG Exhibit 18.

(HG Exhibit 18, an e-mail exchange

 

on May 21, 2014 Bates stamped Creative 11
01428-29, marked for identification, as of

this date.)

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

kO

10
11
12
13

14l

15
16
17
18
19
20
21
22

23l

24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 88 of 186

 

 

800-227-8440

Page 87

J. Wagner
Q. Showing you what has been marked as HG
18. 1t is an e-mail exchange on May 21, 2014
Creative 11 01428-29.
A. Okay¢
Q. 1t is an e-mail thread; right? One is

dated the 215t and one is dated the 19th; correct?
A. Correct.
Q. On the 19th Josh Gill wrote to you,
Mia, David and Steve Lupinski.

Do you see that?

A. 1 do.

Q. Who is Steve Lupinski?

A. 1 don't know who Steve Lupinski is.
Q. 1t says "David and 1 spoke about your

preferences and needs for a flexible server

solution."
Do you see that?
A. 1 do.
Q. And it says hosted server 25 users.
A. Okay.
Q. 2.5 terabytes of storage.
A. Okay.
Q. 1hat's a lot of storage, do you agree?
A. That's a general statement. Graphics

Veritext Legal Solutions

 

 

973-410-4040

10
11
12
13
14

15

17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 89 of 186

 

Page 88

J. Wagner
and everything that happens in computers just
keeps taking more and more storage. You can get
huge amounts of terabytes of storage now.

Q`4 As of May 21, 2014 what data did
HudsonGray have?

A. 1 think that was more in terms of
being able to do the graphic design work and the
things the company anticipated. 1n other words,
you don't buy a storer, a server and anticipate it
is going to remain empty.

Q. So from your answer 1 take it that as
of that moment you didn't have the data, you were
just anticipating generating the data in the
ordinary course of business; correct?

A. Correct. Video files and graphics and
the type of work that we do.

MR. O'CONNOR: Please mark this as HG

Exhibit 19.

(HG Exhibit 19, a May 13, 2014
hosted file server proposal Bates stamped
Creative 11 01430 through 1449, marked for
identification, as of this date.)

Q. 1 am showing you what has been marked

as HG 19. 1t is a May 13, 2014 hosted file server

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

 

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 90 of 186

 

 

Page 89

l J. Wagner

2 proposal.

3 A. Okay.

4 Q. Creative 11 01430 through 1449.

5 A. Okay.

6 Q. 15 this the proposal you received on

7 or about that date from 11 Savvy?

8 A. 1 don't recall offhand if this went to
9 us or to David 1uma. 1 don't remember this
10 document verbatim looking at it but it is a
11 proposal to HudsonGray.
12 Q. 1f you look at the e-mail we just

13 looked at said 1 am attaching a proposal.
14 A. Okay.
15 Q. And then you have this proposal.
16 Do you have any reason to doubt this
17 is the proposal he is referring to in HG 19? HG
18 18, 1 am sorry.
19 Do you have any reason to doubt the
20 proposal HG 19 is not what is referenced in HG 18?
21 A. Well, the date says Monday May 19th

22 and the proposal is dated May 13th. 1 assume that

23 it could have come with this e-mail.
24 MR. O'CONNOR: Please mark this next
25 document as HG Exhibit 20.

 

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

\O

10
11
12
13
14
15
16
17
18
19
20

21.

22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 91 of 186

 

 

Page 90
J. Wagner
(HG Exhibit 20, a May 21, 2014
e-mail, marked for identification, as of
this date.)

Q, 1 am showing you what has been marked
HG 20-

A. Okay.

Q. And it is the May 21, 2014 e-mail 1
think you told me about before.

A. That's correct.

Q. 1his is the one you prepared with?

A. 1his is the one we talked about in the
beginning, yeah.

Q. And it is Bates stamped Creative 11
01452; correct?

A. Correct.

Q. When you were preparing did you recall
that you actually received this e-mail?

A. No, 1 didn't recall.

Q. As you sit here now, do you remember
receiving the e-mail?

A. Again, 1 don't recall it but 1 am
looking at it now. 1 mean 1 reviewed it, yeah. 1
just got this a couple of days ago.

Q. Do you need more time to review?

 

Veritext Legal Solutions
800-227-8440 973-410-4040

 

11
12
13
14
15
16
17
18
19
20
21
22
23

24

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 92 of 186

 

 

Page 91
J. Wagner
A. No, no. 1his is good.
Q. Attached to this is the metadata for
the document; okay.
A. Okay.
Q. As you can see it was blind copied to

someone by the name of Adam Owens at Creative 11.

A. Okay.
Q. Do you know who that is?
A. 1 believe that's David's assistant,

David 1uma's assistant.

Q. When was the last time you spoke to
him?

A. 1t's been years. 1 don't think 1 have
seen Adam since he was working at XA.

Q. So this is an 11:01 p.m. e-mail from
David 1uma to you; correct?

A. Okay.

Q. And he goes on and talks about the
things that you talked about; right?

A. Okay.

Q. He says "HG items."

That's a reference to HudsonGray;

right?

A. 1hat's correct.

 

800-227-8440

Veritext Legal Solutions

 

973-410-4040

11
12
13
14

15

17
18
19
20
21
22
23
24

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 93 of 186

 

Page 92
J. Wagner
Q. "Get public folder for HG setup with
calendar for all users."
Right?
A. Okay.
Q. "Set up new HG e-mails" and he goes on

and lists four employees; right?
A. Yes.
Q. 1ncluding Mr. Andereck; correct?
MR. MATTHEWS: Objection.
Go ahead.
Correct.
And Mr. Day; right?

And Mr. Day, correct.

O Y O Y

He says "Working on above items now.
Note, 1 had to purchase the mailbox licenses now

and it takes a few hours before 1 can create the

mailboxes."
Right?
A. Yes, that's correct.
Q. And then he says "XA e-mail (at
Windstream)."
Right?
A. 1hat's correct.
Q. So here is Mr. 1uma talking to you

 

 

 

Ver_itext Legal Solutions
800-227-8440 973-410-4040

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 94 of 186

 

Page 93
J. Wagner
about XA's e-mails; right?

A. That's correct.

Q. And then he says "Delete mailboxes
over weekend Mia, Joe, Mike, Jeff, Darren and
Natalia."

Right?

A. Correct.

Q. And those are all references to XA
employees; right?

A. That's correct.

Q. So you knew as of that moment 1uma was

telling you he was going to be deleting mailboxes
over the weekend; correct?

A. 1hat's correct.

Q. "Current New York server."

Do you see that?

A. 1 do.

Q. That's a reference to XA server;
correct?

A. That's reference to XA server New

York, correct.
Q. You are not there anymore as of this
day; right?

A. 1hat's correct.

 

- Veritext Legal Solutions
800-227-8440 973-410-4040

 

 

 

17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 95 of 186

 

 

800-227-8440

Page 94
J. Wagner
Q. You have been gone for six weeks;
right?
A. That's correct.
Q. You don't claim that you had any legal

or proprietary right to anything on XA's servers,

do you?
A. 1hat's correct.
Q. "Copy/download from it meaning New

York XA server."

Right?
A. Correct.
Q. "1he projects production data to my
server."
Right?
A. Correct.
Q. So you knew as of that night he was

going to be copying projects production data from
XA server to his server; correct?
A. Okay. That's what the e-mail says,
yes.
Q. And then it says "Once copied delete
from the server."
Right?

A. 1hat's correct.

Veritext Legal Solutions

 

973-410-4040

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 96 of 186

 

Page 95

J. Wagner
Q. So you knew that his plan was that
once he copied the projects production data to his
server he would then delete it from the New York
server; correct?
A. That's what it says, yes.
Q. 1t says "1he above will happen over

the weekend."

Right?
A. Correct.
Q. 1hen it says "Chicago server."

That's a reference to XA's Chicago

server; right?

A. That's correct.

Q. Again, something you had no right to
proprietary wise; is that right?

A. That's right.

Q. "Copy data to New York server. Agency
projects, resources, media, exact copy of data at
point in time when done. 1his will be done over

the weekend."

Right?
A. Correct.
Q. And you knew that was his plan;

correct?

 

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 97 of 186

 

e-mail.

device.

 

A.

Q.

A.

Q.

A.

Q.

A.

Q.

A.

Q.

A.

Page 96

J. Wagner

That's what he put forward in the

Chicago accounting data.
Do you see that?
1 do.

Mr. 1uma told you quote "On date of

Jean's exit Jean will make a copy to her raid

1 will make a second copy to my server,

then delete from the Chicago server."

Do you see that?
1 do.

And that's what 1uma told you he was

planning to do; correct?

That's what's put forth in the e-mail.

Did you write to 1uma and say are you

out of your mind?

1 had a conversation with David 1uma

about this and we went through that.

When was this conversation?
Yesterday.

My question is: When you received

this e-mail from David 1uma in May of 2014, did

you write to him and say are you out of your mind?

1 didn't write to David and say are

 

800-227-8440

 

 

Veritext Legal Solutions

973-410-4040

11
12
13
14
15

16

18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 98 of 186

 

Page 97
J. Wagner
you out of your mind.
Q. What did you say to him?
A. 1 don't recall the exact conversation.
1 was very focused on HudsonGray at the time. 1

know that 1 spoke with David and worked with him
for ten years. He feels like he copied me on this
just out of habit, but there is very specific
items to go down through on each of these.

Q. Sir, 1 don't have an open question.

1 just asked you if you called him or

e-mailed him.

A. 1 probably did e-mail him.

MR. MA11HEWS: Wait a second.

MR. O'CONNOR: 1 don't have an open
question.

MR. MA11HEWS: 1he question is did you
write to David 1uma are you out of your
mind?

THE WITNESS: NO, 1 didn‘t.

BY MR. O'CONNOR:

Q. So you knew he was going to do these
things; correct?

A. 1t was what was purported in the

e-mail.

 

 

Veritext Legal Solutions

 

800-227-8440 973-410-4040

11
12
13
14

15

17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 99 of 186

 

 

Page 98

J. Wagner

-Q. Did you ever discuss with Jean Wilson
either directly or indirectly her having a raid
device?

A. 1 did not discuss a raid device with
Jean Wilson.

Q. Were you ever present when a raid
device was discussed?

A. Not a raid device. 1 am not really

even sure what that is.

Q. You don't know what it is?
A. A raid device?
Q. Yes.

You have no knowledge of what a raid

device --
A. 1 assume it is some sort of hard
drive. 1 don't know.
Q. Did Darren Andereck have knowledge of
this plan?
MR. MATTHEWS: Objection to form.
MR. O'CONNOR: 1 will withdraw it.
Q. 10 your knowledge, did Darren Andereck

have knowledge of the contents of HG 20 in or
about May of 2014?

A. 1 don't know that he did.

 

 

 

 

 

800-227-8440

Veritext Legal Solutions

973-410-4040

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 100 of 186

 

 

 

800-227-8440

Page 99

J. Wagner

Q. 10 your knowledge, did Jean Wilson
have knowledge of this plan course of action
outlined in HG 20 in or about May of 2014?

A. According to David 1uma her personal
QuickBooks files were on that accounting data and
that is what he was referring to. So 1 assume
Jean Wilson was aware of this because she had her
personal QuickBooks files on the Chicago server
and David was making reference to getting her
personal files removed from the accounting drive.

Q. Did you know if Jean Wilson disclosed
to XA the plan outlined in HG 20 at any time?

A. 1 don't know that.

MR. MATTHEWS: Objection.
MR. O‘CONNOR: Please mark this as HG

Exhibit 21.

(HG Exhibit 21, a May 22, 2014
e-mail Bates stamped Creative 11 01455,
marked for identification, as of this date.)

Q. 1 show you what has been marked as HG
21 which for the record is a May 22, 2014 e-mail
Bates stamped Creative 11 01455.

A. Okay.

Q. So this is the morning after the

Veritext Legal Solutions

 

973-410-4040

10
11
12
13
14

16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18

 

e-mail that
A.
Q,
9:35 a.m.

A.

Q.

Y 0 Y

Q.

afternoon."

to New York
and started

1 will stop

 

800-227-8440

Page 100

J. Wagner
we just looked at; right?
Correct.

David 1uma reported back to you at

So he said "1 started some of that work

we discussed yesterday."

Right?
Correct.

So the e-mail HG 20 was a summary of

the things you talked about on the phone; correct?

MR. MA11HEWS: Objection.

He references a conversation, correct.
And you had a conversation; correct?
As far as 1 know, yes.

He says "HG e-mail the requested

mailboxes are created. Waiting on public folders
with GoDaddy support. 1 will probably get to call

them later this afternoon and/or tomorrow

"New York server. 1 set up my office
office hardware based VPN connection
copying the projects production data."
there for a second.

He is talking about XA's data; right?

That's correct.

Page 101 of 186

 

 

Veritext Legal Solutions

973-410-4040

10
11
12
13
14
15

16

18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 102 of 186

 

Page 101
J. Wagner

Q. And you knew as of that date he was
copying XA's data; correct?

A. Per the e-mail 1 assume that's XA's
data, yes.

Q. 1hen it says "1 have the past projects
and projects 2013 copied. Waiting on projects
2014 to do tonight."

 

Do you see that?

A. 1 do.
Q. Quote "Let me know when it is okay to
delete those from the New York server. (1 think

were waiting on Jesse and or other users to make
copies of some of those project folders to their
local laptop computers)."

Do you see that?

A. 1 do.
Q. Let's break that down.

You knew that Jessie Lomma was copying
project records to her personal laptop computer;
correct?

A. 1n the context of what was happening
in the servers, the synchronization between

Chicago and New York. 1his was a project that was

started because there was significant issues in

 

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

12
13
14
15
16

17

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 103 of 186

 

 

Page 102

J. Wagner
synchronizing with the data server in New York
with the data server in Chicago.

So David 1uma was going forward with
the process to delete all the data on the New York
server and copy the XA data back to the New York
XA server so there would be two mirrors instead of
trying to synchronize between the servers which
was an ongoing problem going back all the way
before 1 had left XA.

Q. So you are not even part of XA

anymore, are you?

A. 1n this time frame, no.

Q. You don't have a position with them?
A. 1 do not.

Q. You resigned?

A. 1hat's correct.

Q. You've already formed a competitor?
A. 1hat's correct.

Q. You are gathering new employees and

you are telling me the reason he copied you is
because he wanted you to know all the good things
he is doing for XA?

A. No. 1 don't know why David copied me.

1 don't recall why this e-mail was put forward.

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 104 of 186

 

Page 103
J. Wagner

Q. 1he next paragraph says quote "Chicago
server data copied to New York server."

A. Correct.

Q. "Agency projects, resources, media
started that process."

A. Correct.

Q. He says it will take five to six days
to complete; right?

A. Okay.

Q. 1hen he goes on to say "1 found a

solution that lets the process run day and night."
Right?
A. Okay.
MR. O'CONNOR: Please mark this as HG
Exhibit 22.
(HG Exhibit 22, an e-mail Bates
stamped Creative 11 01456 through 01458,
marked for identification, as of this date.)
Q. Before we look at HG 22 and 1 will put
on the record what it is, but a few minutes ago
you said as of the date of the e-mails HG had no
data of its own; correct? Do you remember that?
A. Starting in April, May time frame it

wasn't a company that had a lot of data at that

 

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

10

11

13
14
15
16

17

19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 105 of 186

 

Page 104
J. Wagner
point.
Q. You said it didn't have any data.
Do you remember saying that?
A. When we were starting the company of

course there was no data. When it was a startup

company there was random computers, of course.

Q. When did Darren Andereck start at
HudsonGray?

A. 1 don't recall the exact date.

Q. Wasn't it the day after this e-mail HG
22?

A. 1hat sounds about right.

Q. Jessie Lomma hadn't joined you yet;
right?

A. That's correct.

Q. And then you told me Mia wasn't an

employee; right?
A. Mia was assisting me, yeah.
Q. And assist you.
You are not generating data, are you?
A. Not tons of data, no.
Q. So there is no one else there to
generate data as of May 22nd; right?

A. 1hat's a fair statement.

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

11
12
13
14

23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 106 of 186

 

Page 105
J. Wagner
Q. Now let's look at HG 22 Creative 11
01456 through 01458.
A, Okay.
Q. 15 this an e-mail you received on or
about May 22, 2014?
A. Again, 1 don't recall the e-mail
specifically but yes 1 am looking at it now.
Q. 1t says "We have eight new PCs coming
in."
Right?
Correct.

"We have four new Macs coming in."

Correct.

IO 35 !O D>‘

1t says "Give all computers/users

access to the hosted file server solution."

Right?
A. Okay.
Q. And he says at the bottom of that,

actually it is in the middle, quote "1 will have
data to upload on the hosted server's shared
folders already. So 1 need access from my home
office to upload the data."

Correct?

A. Correct.

 

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

11
12
13
14
15
16

17

19
20
21
22

23.

24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 107 of 186

 

 

Page 106

J. Wagner
Q. So you knew on May 22, 2014 Mr“ 1uma
was telling 11 Savvy that he already had data from
his server that he was going to transfer to
HudsonGray's server; correct?
A. Correct.
MR. O'CONNOR: Please mark this as HG
Exhibit 23.

(HG Exhibit 23, a document Bates
stamped Creative 11 01459, marked for
identification, as of this date.)

Q. 1 am showing you HG 23.

1his is the day after Mr. Andereck had

resigned from XA; right?

A. Okay.

Q. Do you know if he gave any notice to
XA or did he just up and leave?
MR. MATTHEWS: Objection.
1 believe he gave notice.
How much time?
1 am sorry?
How much time, do you remember?

1 don't recall.

lOD>‘!OIJ>*!OY

Did he actually show up or did he just

 

 

Veritext Legal Solu_tions

800-227-8440 973-410-4040

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 108 of 186

 

Page 107
J. Wagner
A. When you say show up you mean?
Q. Did he stay around for two weeks to
help transition the files?
A. 1 don't recall the formats 1 just
know that 1 believe Darren did resign.
Q. So the next day Saturday he didn't

magically create any new data for you; right, for

HudsonGray?

A. That's correct.

Q. 1t says in HG 23 which is Creative 11
01459?

A. Okay.

Q. David 1uma wrote to you seeking input

and he wrote "Hi Joe, please let me know if it is
okay to wipe the New York projects production
data. 1 have two copies of it in my office
already."
15 that what he wrote to you?
A. That's correct.

Q. And you knew he was talking about XA

 

data; correct?
A. 1 do not.
Q. No?

Well, we know HudsonGray didn't have

 

 

 

;/eritext Legal Solutions
800-227-8440 973-410-4040

»I>

O\(.n

11
12
13
14

16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 109 of 186

 

 

800-227-8440

Page 108
J. Wagner
any data; right?
A. That's correct.
Q. So who else's data are we talking
about here?
A. 1 am not sure what he is referencing

there.
1 need to use the restroom.
MR. O'CONNOR: Sure.
(Recess taken.)

(Luncheon recess: 12:10 p.m.)

Veritext Legal Solutions

 

973-410-4040

10
11

12

14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 110 of 186

 

 

Page 109
J. Wagner
A F 1 E R N O O N S E S S 1 0 N.
(12:40 p.m.)

J O S E P H W A G N E R,
having been previously sworn, resumed the

stand and testified further as follows:

MR. O'CONNOR: Please mark as HG
Exhibit 24 an e-mail dated July 8, 2014
HudsonGray server presentation.
(HG Exhibit 24, an e-mail dated July
8, 2014 HudsonGray server presentation,
marked for identification, as of this date.)
(Record read.)
EXAMINATION (COnt'd)
BY MR. O'CONNOR:
Q. 1 am putting in front of you HG 24
which is a July 8, 2014 e-mail.
Have you ever seen this e-mail before?
A. 1 don't recall specifically, but 1 am

reviewing it now.

Q. Okay?
A. Okay.
Q. 15 this a HudsonGray data server

e-mail and presentation given to you by David

 

 

 

 

 

800-227-8440

Veritext Legal Solutions

973-410-4040

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 111 of 186

 

Page 110
1 J. Wagner
2 1uma?
3 A. 1hat is what it appears to be, yes.
4 Q. And the intension is that you would

5 distribute the attached which is Creative 11 1524

6 to your employees; correct?

7 A. Correct.

8 Q. And did you in fact distribute this to
9 your employees?

10 A. 1 assume it was.
11 Q. Because it looked in order; correct?
12 A. Correct.
13 Q. And if you look on the second page Mr.

14 1uma is indicating that you have 1.7 terabytes of

 

15 data on your hard drives; correct? Second page.
16 A. Where is this?

17 Q. Second page.

18 Do you see where it has the network
19 locations?

20 MR. MATTHEWS: Where?

21 A. You mean in the graphic?

22 Q. Yes, sir.

23 1t says 934 gigabytes are free of 2.70
24 | terabytes; correct?

25 ' A. 1 am not sure if this graphic is

 

Veritext Legal Solutions
800-227-8440 973-410-4040

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 112 of 186

 

Page 111
J. Wagner
generic or if it's HudsonGray specific.
Q. 1ake a look at it.
A. 1 am tying to read it.
Q. You see it says David 1uma and he has
the four network locations; right?
A. Okay.
Q. And the e-mail is telling you he is

describing how your network is configured; right?
A. Okay.
MR. O'CONNOR: Please mark this as HG
Exhibit 25.
(HG Exhibit 25, a June 30, 2014
Creative 11 invoice Bates stamped Creative
11 24, marked for identification, as of this
date.)
Q. Showing you what has been marked as HG
25 which is Bates stamped Creative 11.24.
A. Okay.
Q. 1his is a June 30, 2014 Creative 11

invoice to your company; correct?

A. Correct.

Q. Was this received by you on or about
that date?

A. 1 assume that it was.

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

 

10

11

12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 113 of 186

 

 

Page
J. Wagner

Q. And this is for services performed in

June of 2014.
Do you see that?

A. That's what it looks to be, yes.

Q. Do you have some explanation for me a
to why this was not in your production?

A. 1 don't know.

Q. Where would this document have been
stored at your company?

A. Going back to this point in time kind

of the startup nature of the company 1 don't know
whether this would have been hard copies or where
we would have kept vendor files at that point.

Q. By the way, was Mia ever physically

present in New York to help set up HudsonGray?

A. 1 don't recall. 1 am not sure if she
was.

Q. Now this is provided by Creative 11
Consulting and it is dated June 30. 1 have never

seen an invoice from Creative 11 for anything the
did previously for HudsonGray.

Do you have some explanation for why
that might be the case?

A. 1 don't know what the -- 1 don't

112

S

Y

 

 

Veritext Legal Solutions

800-227-8440

973-410-4040

 

L,O[\)

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 114 of 186

 

Page 113

J. Wagner

recall what the situation was when David was

setting this up. 1 know that some of the things

were done on a cash basis. 1 don't know.

Q. Are you testifying under oath that you
gave cash to this man for 11 services?

A. 1 am not saying that 1 gave cash to

David 1uma. 1 said checks. Before we had offices

set up where we had the accounting systems going

at the beginning.

RQ MR. O'CONNOR: Well, 1 would ask that
you provide us with any checks for any
services that were rendered before June
2014.

MR. MA11HEWS: We will take the
request under advisement.

MR. O'CONNOR: 1hey should have been
produced a long time ago.

MR. MA11HEWS: What request are they
responsive to?

MR. O'CONNOR: 1'm not going to drag
-- your client wants to get on a flight.
You can take it up with --

MR. MATTHEWS: My client was available

at 9:30 to start this deposition.

 

Veritext Legal Solutions
800-227-8440 973-410-4040

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

[\.)
(_J'|

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 115 of 186

 

Page 114

J. Wagner

MR. O'CONNOR: You can take it up with
the court.

MR. MATTHEWS: You can take it up with
the court.

MR. O'CONNOR: Listen, 1 will stay
here till five o'clock if you'd like. Keep
it up.

MR. MATTHEWS: 1'm ready.

BY MR. O'CONNOR:

Q. Sir, do you know of any invoice from
David 1uma to HudsonGray in April of 2014?

A. 1 don't recall that, no.

Q. And do you know of any invoice in May
of 2014 from David 1uma?

A. 1 don't recall it offhand, no.

Q. So the only one paying for David
1uma's time in May or April is XA; correct, as far
as you know?

A. 1 don't know that.

Q. Well, you don't remember if you made
any payments to him prior to this; correct?

A. 1hat's correct.

MR. O'CONNOR: Please mark this as HG

Exhibit 26.

 

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 116 of 186

 

Page 115
J. Wagner
(HG Exhibit 26, a July 31, 2014
invoice from Creative 11 Consulting to
Joseph Wagner at HudsonGray, marked for
identification, as of this date.)
Q. 1 would like to show you what has been
marked as HG 26.
Have you seen this before?
A. 1 don't recall, but 1 am reviewing it
now.
Q. For the record, this is a July 31,

2014 invoice from Creative 11 Consulting to Joseph
Wagner at HudsonGray.
A. Okay.
Does it look familiar?
A. Again, 1 am reviewing it now.
MR. MATTHEWS: 1he question is does it
look familiar?
1HE W11NESS: Yes. 1 said 1 am
reviewing it now.
Q. Does it look familiar to you?
A. 1 assume it is something that was
provided to the company. 1 don't recall this
invoice from memory.

Q. He states that nothing had been paid

 

Ve;itext Legal Solutions
800-227-8440 973-410-4040

 

10
11
12
13
14

15l

16
17

13_
19-

20
21
22
23
24

25_

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 117 of 186

 

Page 116

J. Wagner
to him as of that date.
Do you see that? Look at the box.
A. A balance due of twenty-six hundred
dollars and change.
Q. And it says payments and credits
between June 30 and July 31 zero?

A. That's correct.

 

MR. O'CONNOR: Please mark this as HG
Exhibit 27.
(HG Exhibit 27, a September 30, 2014
invoice from Creative 11 Consulting, marked

for identification, as of this date.)

L

l

1

1

|

1 Q. Now before 1 get to HG 27, what was

1 the date that Jean Wilson resigned from XA?

1 A. 1 don't recall exactly. 1 think it
l

1 was sometime in September.

l Q. Was it a Friday in mid September?

1 A. 1 don't know the exact date but it was
1 sometime in September.

1 Q. Let's see if this refreshes your

l recollection. HG 27 September 30, 2014 invoice
' from Creative 11 Consulting to you; right?

A. Okay.

Q. 1t is marked Creative 11 31.

 

Veritext Legal Solutions
800-227-8440 973-410-4040

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 118 of 186

 

Page 117
J. Wagner
Did you receive this invoice?
A. 1 am sure that 1 did.
Q. 1n fact, you paid part of that
invoice; correct?
A. 1t shows a payment recorded, yes.
Q. 1 mean after you received the invoice

you made a future payment, a subsequent payment on

that; correct, do you remember?

A. 1t shows a payment credit of four
hundred,
Q. 1 understand that.

1hat's reflecting a payment you made
before the invoice was issued; right?
A. Correct.
Q. And then after you received this

invoice, you paid on the invoice; correct?

A. 1 assume that 1 made payment on this
invoice.
Q. You didn't see anything wrong with the

invoice, did you?

A. No, 1 did not.

Q. 1n fact, HudsonGray was billed for
work on September 12, 2014 described as Jean PST

file download open Jean's P81 file and Outlook.

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

 

11
12
13
14
15
16
17

18

20

21

23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 119 of 186

 

Page 118
J. Wagner
Do you see that?
A. 1hat's correct.
Q. And HudsonGray was billed for time on

the 17th and time on the 23rd and time on the
24th; correct?

A. Correct.

Q. And on September 24th HudsonGray paid
for the following services Jean resolved phone
e-mail issue. 1mport Outlook PST file into HG
exchange account.

Do you see that?

A. 1 do.

Q. So you paid to have her Outlook folder
imported into HG's exchange account; correct?

A. 1hat's correct.

MR. O'CONNOR: Please mark this as HG

Exhibit 28.

(HG Exhibit 28, an October 31, 2014
invoice Bates stamped Creative 11 30, marked
for identification, as of this date.)

Q. Do you know if Jean Wilson told
anybody at XA that she was taking her PST folder
with her?

MR. MA11HEWS: Objection.

 

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

11
12
13

15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 120 of 186

 

J. Wagner
Q. Do you know?
A. 1 don't know.
Q. HG 28 Creative 11 30. October 31

2014 invoice.

Do you see that?

hundred dollar payment on the invoice we just
looked at; is that correct?

A. That's correct.

with Jean to review items."
Do you see that?
A. 1 do.
Q. As of October 8th, what was Jean

Wilson's role in HudsonGray?

title at the time. Operations.

she had a specific title at the time.

 

 

 

Veritext Legal Solutions
800-227-8440

Page 119

I

A. 1 do.

Q. 15 this an invoice that you received?
A. 1 assume that it iss

Q. And you can see that you made a five

Q. 1t says "October 8th phone meeting

A. 1 don't believe she had a specific

Q. She had a title operations?
A. 1 didn't say she had a title. 1 said
she was doing operations. 1 said 1 don't believe

973-410-4040

 

[\)

O©CD

|_._|

12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 121 of 186

 

 

Page 120
J. Wagner
Q. When did she get a title?
A. 10 the best of my recollection, Jean

worked as an independent contractor for a period
of time for HudsonGray and then eventually became
a full time employee.

Q. Did you recommend to her that she
apply for unemployment?

A. 1 don't recall doing that.

Q. Were you aware that she applied for
unemployment telling them she was not working?

A. 1 know that Jean had an employment

hearing or had some issues. We had talked about

that.

Q. You helped her through that?

A. 1 don't know if 1 helped her through
that. 1 know that she made me aware that she was

going through an employee, employment hearing.
Q. My question was about unemployment
insurance.

Were you aware that she made a claim
to XA to receive unemployment insurance at the
time you were working with her as an independent
contractor?

MR. MATTHEWS: ObjectiOn.

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 122 of 186

 

Page 121
J. Wagner
Go ahead.
A. 1 was aware that she had an employment
hearing at some point, yes.
Q. Were you aware that she showed up for

a hearing with an administrative law judge and had
with her confidential information from XA servers?

MR. MATTHEWS: Objection.

Go ahead.
A. No, 1 wasn't aware of that.
Q. Never saw the decision by the

administrative law judge?

A. 1 did not read a decision from the
administrative law judge.

Q. 1he payments that HudsonGray made to
Jean Wilson after she resigned from XA were all
made through Mixed Company; correct?

A. 10 the best of my recollection, there

were payments made to Mixed Company.

Q. And you authorized those; right?
A. Correct.
Q. Were there any payments made to Mixed

Company in calendar year 2014 that were for any
services other than what Jean Wilson was

performing in the role that you just described?

 

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

U)[\)

14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 123 of 186

 

Page 122

J. Wagner
A. 1 am not sure. 1 know that there was
some creative services work that company did on
behalf of HudsonGray. Darren can probably speak
to that more on the operations and the production
side.
Q. 1f you had documentation of that you
. would have produced it; right?
A. 1hat's correct.
MR. MATTHEWS: Objection, but go
ahead.
MR. O'CONNOR: Please mark this as HG
Exhibit 29.
(HG Exhibit 29, a July 21, 2014
e-mail exchange Bates stamped Creative 11
1528 through 1532, marked for
identification, as of this date.)
Q. Mr. Wagner, 1 am showing you what has
been marked as HG 29 which is a July 21, 2014
e-mail exchange and it is Bates stamped Creative
11 1528 through 1532.
Have you ever seen this before?
A. Yes, 1 have.
Q. 15 this an e-mail you received on or

about that date?

 

 

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

11
12
13
14

16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 124 of 186

 

Page 123
J. Wagner
A; 1 assume that it is.
Q. Again, it is copied to Jean Wilson;
correct?
A, 1his is the Right Network shared

platform again. 1t has the shared QuickBooks file
and the shared accountant which is David Rice.
MR. O'CONNOR: Please mark this as HG
Exhibit 30.
(HG Exhibit 30, a document Bates
stamped Defendant 150711, marked for

identification, as of this date.)

A. Okay.

Q. 1his is Defendant 150711?

A. That's correct.

Q. Have you ever seen this e-mail before?

A. 1 don't recall it, but 1 am reviewing
it now.

Q. For the record, the e-mail is dated

December 7, 2014.
Have you looked at it?
A. 1 have.
Q. 15 this an e-mail you received on or
about December 7, 2014?

A. It 15.

 

 

 

Veritext Legal Solutions

 

800-227-8440 973-410-4040

(.A)

»l>

10
11
12
13

14

16
17
18
19

20

22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 125 of 186

 

 

Page 124

J. Wagner

Q. Now the HG underscore accounting
e-mail address, that's an e-mail address assigned
to Jean Wilson; correct?

A, No. 1hat was an e-mail address that
was a catchall. t was entitled accounting and
there were a number of individuals that would use
that account depending on what needed to happen to

send invoices that were past due or to handle

accounting. So it was what's considered a
catchall e-mail under accounting. 1t wasn't
titled to a specific individual. Jean did use it.

1 believe Mia used it at the beginning.
So there was a number of folks who
used that e-mail.

Q. Who else?

A. 1 don't recall offhand but it was
available to be anything that was accounting based
because we were still kind of going through that
startup mode.

Q. 1n any event, on December 5, 2014 you
wrote an e-mail to that address and you said
"Jean, sorry about the phone tag."

15 that correct?

A. 1hat's correct.

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 126 of 186

 

Page 125

J. Wagner
Q. 1hen you said quote "1 would like to
see all the e-mails that you have to and from Ron
B. 1t may be easier for you to just make a PST
that 1 can go through."

Do you see that?

A. 1 do.

Q. You are talking about e-mails from XA;
correct?

A. 1 assume those are XA e-mails

referenced there, yes.
Q. So you knew at that date she had XA
e-mails; correct?
A. 1hat's correct.
Q. You also said "Please send me the
balance sheet and P&L for Studio AG."
Correct?
A. Right.
For how many years?
A. 1t goes 2010 through 2014
year-to-date.
Q. 80 why in the world would Jean Wilson
have possession of balance sheets and P&Ls for
Studio AG?

A. 1 assume because she had access to the

 

 

 

Verite_xt Legal Solutions
800-227-8440 973-410-4040

11
12
13
14
15
16
17
18
19
20

21

23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 127 of 186

 

Page 126
J. Wagner

accounting file for Studio AG.

Q. Where was the accounting file?

A. Again, in the hosted drive, the Right
Networks drive.

Q. So you had access, that drive was
available through HudsonGray; right?

A. 1hat networks drive was available to

the different companies that were using David Rice
as an accountant. So each company stored their
QuickBooks file on the Right Networks system.

Q. She says "1 have interviewed four tax
consultants."

Do you see that?

A. 1 do.
Q. What is she talking about?
A. 1 assume that goes to the New York

sales tax that was being set up for HudsonGray.
MR. O'CONNOR: Please mark this as
HudsonGray Exhibit 31.

(HG Exhibit 31, a December 15, 2014
e-mail entitled General Ledger and 1rial
Balance, marked for identification, as of
this date.)

Q. 1 would like to show you what has been

 

 

Veritext Legal Solutions

 

800-227-8440 973-410-4040

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 128 of 186

 

 

Page 127

J. Wagner
marked as HudsonGray 31 which is a December 15,

2014 e-mail entitled General Ledger and 1ria1

Balance.
Do you see that?
A. 1 do.
Q. Now on December 15, 2014 Jean Wilson

forwarded to you the XA general ledger and trial

balance; correct?

A. She sent me an e-mail that referenced
that in a title. 1 don’t believe she sent me the
actual document. 1t seems to be an e-mail trail

that is titled under general ledger and trial
balance.
Q. Can we agree that this is from your

production? Do you see that?

A. Correct.

Q. 1his was in your possession; correct?
A. Correct.

Q. And this is a communication between

the COO of XA and its auditor; correct? Do you

see on the bottom?

A. 1t's Diego Roca.
Q. Who is that?
A. 1 assume he is somebody working at XA.

 

Veritext Legal Solutions

800-227-8440 973-410-4040

10
11
12
13
14
15
16
17
18
19
20
21

22

24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 129 of 186

 

 

Page 128

J, Wagner

Q. Why would you be entitled as of
December 15, 2014 to confidential information
about XA?

MR. MATTHEWS: Objection.

A. 1 am not sure what the context was
with this.

Q. Can you think of any legitimate reason
why the now former COO of XA would be sending you
confidential financial information about my client
on that date?

MR. MA11HEWS: Objection.

Q. Can you think of any reason?

A. 1 assume it was related to the lawsuit
in some way.

Q. But you had possession of this

document; right?

A. When you say you, you mean HG
defendants?

Q. Miss Wilson gave it to you; right?

A. 1 am not sure where the e-mail came

from but yes, it is part of our production.
Q. And in fact, you thought it was
confidential and you stamped it confidential, do

you see that?

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 130 of 186

 

Page 129

J. Wagner
A. 1t is stamped confidential.
MRr O'CONNOR: Please mark this as HG
Exhibit 32,

(HG Exhibit 32, a document Bates
stamped Defendant 95461 and 62, marked for
identification, as of this date.)

Q. 1 am showing you what has been marked

as HG 32 which is marked Defendant 95461 and 62.

A. Okay.
Q. Have you ever seen this document
before?
A. 1 don't recall it. 1 am reviewing it
now.
Okay.
Q. So here we have Miss Wilson, a former

XA employee, on December 15, 2014 sending to you
communication that she had with the auditor of XA
when she was employed at XA; correct?
MR. MATTHEWS: Objection.
A. That's correct.

Q. And in fact, she attaches three Excel

 

spreadsheets; right?
A. 1here are spreadsheets referenced in

the attachment, yes.

 

 

Vel:itext Legal Solutions
800-227-8440 973-410-4040

 

 

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 131 of 186

 

 

Page 130

1 J. Wagner

2 Q. Sir, tell me what legitimate factual

3 basis would you have to possess any of this?

4 MR. MATTHEWS: Objection.

5 Go ahead.

6 A. Again, 1 am assuming this was around

7 the lawsuit that had been filed.

8 Q. What does that mean?

9 A. 1 assume that she is referencing these
10 for the information needed for the case.

11 Q. ' How did she get them?

12 A. 1 don't know.

13 Q. Did you say why are you sending this
14 to me?

15 A. 1 did not.

16 Q. You in fact asked her for that;

17 correct?

18 A. Again, to the best of my recollection,
19 this revolves around the lawsuit that had been
20 filed.
21 Q. But 1 have asked you what right did
22 you have to the information and you keep saying it
23 is because of the lawsuit. 1 don't understand
24 what you mean.
25 Are you suggesting that because there

 

Veritext Legal Solutions
800-227-8440 973-410-4040

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 132 of 186

 

 

Page 131

J. Wagner
was a lawsuit that you could get access to XA's
data?

A. Again, 1 don't recall what the
specifics were around how the data was generated
but 1 am assuming that this is tied into the
lawsuit that was filed and the items were being
reviewed for that purpose.

Q. But you don't have any understanding

about why Jean Wilson has this, do you or how she

got it?
A. 1 assume it was part of her PST file.
Q. 1he one we looked at before that got

taken when she was --
A. Obviously, out of her e-mails.
MR. O'CONNOR: Please mark this as HG
Exhibit 33.
(HG Exhibit 33, a December 16, 2014
e-mail chain Bates stamped Defendant 93919
through 93920 also marked confidential,

marked for identification, as of this date,)

Q. 1 am showing you what has been marked
as HG 33.

A. Okay.

Q. Which is a December 16, 2014 e-mail

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 133 of 186

 

produced by

A.

Q.

A.

Q.

A.
Q.

Andereck.

A.

Q.

A.
Q.

from?

 

800=227-8440

Page 132
J. Wagner
chain marked Defendant 93919. 1t is also marked
confidential.
A. Okay,
Q. 1t goes through 93920. 1his was

your office, by your attorney; okay?
Okay.

1t is marked confidential; right?
Okay.

And if you look down there is a

discussion December 12, 2014 between someone from

HG accounting.

Okay.

10 Jessie Lomma, yourself and Darren

Do you see that?
1 do.

1f you look on the second page at the

first e-mail in the chain it talks about an

upfront template.

Okay.

Where did the upfront template come

1 don't know.

Do you have some explanation for how

 

Veritext Legal Solutions
973-410-4040

 

18

19

20

21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 134 of 186

 

Page 133
J. Wagner
HudsonGray obtained a upfront template?
A. 1 assume since it is coming from
Jessie it is something she had produced.
Q. Let's look at this. 1t says from you
to HG accounting and to Jessie Lomma and to
Darren.
A. Okay.
Q. "Jean, as discussed 1 have attached

the document with minor edits removing a few
references to XA and deleting sections 7B and C."
Do you see that?

A. 1 do.

Q. So you took the draft upfront template
and you deleted all the references to XA; correct?

A. 1t says remove references to XA, yes.

Q. And then what did Jessie Lomma say
back to you? Can you please read that back to me?

A. "Am 1 the only one concerned about
submitting the same contract as we did last year,
with a new company name and logo? Feel free to
let me know if 1 am overthinking it."

Q. And then somebody from HG accounting
on December 12, 2014 wrote back "1t has been

stripped down to pull out anything that would

 

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 135 of 186

 

Page 134
J. Wagner
prompt NBC legal to get involved, raise any
concerns or slow down due to their review."
Do you see that?
A. 1 am sorry?
Q. First page. 1he bottom of the first
page.
A. 1his is from HG accounting?
Q. Yes.
And that's Jean; right?
A. 1 assume this is Jean.
Q. 15 it HudsonGray's position that it

did not take that upfront template from XA's

files?
A. 1 don't know if that's correct or not.
Q. So it might have come from XA's files?
A. That's a possibility.
Q. Did you tell anybody to take things

from XA's files?
A. 1 did not.
MR. O'CONNOR: Please mark this as HG
Exhibit 34.
(HG Exhibit 34, a document entitled
NBC Primetime Preview 2014 Contact List,

marked for identification, as of this date.)

 

Veritext Legal Solutions

 

800-227-8440 973-410-4040

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 136 of 186

 

Page 135
J. Wagner
Q. Have you ever seen HG 34 before?
A. No, 1 don't believe 1 have.
Q. 1t is a document entitled NBC

Primetime Preview 2014 Contact List.

A. Okayn

Q. 18 pages; right?

A. Correct.

Q. Do you see at the bottom right-hand

corner DEF 72661?

A. 1 don
Q. And it goes through 72678?
A. Correct.
Q. And it is marked confidential;
correct?
A. That's correct.
1 Q. And do you have some explanation for

how this got into your files?

A. 1 do not.

Q. You agree it is confidential
information; right? Didn't you mark it

confidential?

A. 1 didn't personally mark it
confidential.
Q. Do you agree with the designation

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

 

10
11
12
13
14
15
16
17

18

20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 137 of 186

 

 

Page 136
J. Wagner
confidential?
A. 1t is marked confidential.
Q. Do you agree it is confidential?

MR. MATTHEWS: Objection.

MR. O'CONNOR: He can answer.

MR. MATTHEWS: 1 will make a
statement.

MR. O'CONNOR: Don't make a speaking
objection. 1hat would really be
inappropriate.

MR. MATTHEWS: 1 object to the form of
the question.

MR. O'CONNOR: 1 will withdraw the
question.

BY MR. O'CONNOR:

Q. Do you agree that what's in this
document is confidential? 1ake a look at it.

MR. MATTHEWS: Objection.

Go ahead.

A. 1t would seem to be a production list
of people associated with doing the context for
the NBC universal upfront.

Q. And it contains personal information;

correct, phone numbers, e-mails?

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

10
11
12
13
14
15
16
17
18
19
20
21

23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 138 of 186

 

 

Page 137
J. Wagner
A. 1hat's correct.
Q. 1t contains a who's who of who worked
on the project; correct?
A. 1 would say yes, it encompasses the
folks that were working on the project.
Q. Again, do you have any understanding

of how this came into your possession?
A. 1 do not.
MR. O'CONNOR: Please mark this as HG
Exhibit 35.

(HG Exhibit 35, a September 10, 2014
e-mail from David 1uma to Joe Wagner with an
attachment events log, marked for
identification, as of this date.)

Q. HG 35 for the record is a September
10, 2014 e-mail from David 1uma to Joe Wagner and
it has an attachment events log and attached to it
is the log and this was produced by Mr. 1uma.

A. Okay.

Q. Why are you receiving a log from Mr.
1uma about activities going on on XA servers?

A. 1 don't know.

Q. Did you write back to him and say why

are you sending me this log?

Veritext Legal Solutions

800-227-8440 973-410-4040

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 139 of 186

 

Page 138
J. Wagner
A. 1 don't recall if there was
communication about this or not. 1 did speak with

David yesterday about this to ask him if he has
any recollection of why this was sent and he said
he thought perhaps it was done in erroro He
doesn't have a recollection of why it was sent to
me. 1 don't have any recollection of it seeing
this or why it was sent. 1t wouldn't really mean
anything to me.

Q. Did you happen to notice that the log
correlates exactly to HG 27 where he lists all the

things he did on XA server?

A. No, 1 did not corollate that.
Q. 1t is just a coincidence?
A. 1 am not saying it is. 1 am just

saying 1 didn't notice that.
MR. O'CONNOR: Please mark this as HG
Exhibit 36.

(HG Exhibit 36, a December 8, 2014
e-mail Bates stamped Defendant 80305 through
80307, marked for identification, as of this
date.)

Q. Showing you what is HG 36, a December

8, 2014 e-mail Defendant 80305 through 80307.

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 140 of 186

 

 

Page 139

J. Wagner

A. Okay.

Q. 1f you look at the end it attaches a
bunch of reports.

Do you see that?

A. 1 do.

Q. And it says in the subject line
deliverables you ask about and if you look in the
middle Jean Wilson had written on March 13, 2014

and said "Here is the QB file that was sent to the

auditor." And then she gave a password.
A. Okay.
Q. So this e-mail contains a QuickBook

file for CMG; correct?

A. 1 don't know if this specific e-mail
trail included the attachments.

Q. Well, 1 would know that if you guys
had actually produced it the way it was given to
you but it wasn't. So 1 am asking you.

A. 1 don't know if there was attachments
to this e-mail or not.

MR. MATTHEWS: Objection.

Q. So you have been in the business for a

long time; right? You have run businesses; right?

A. Okay.

 

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

14
15
16

17

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 141 of 186

 

 

Page 140
J. Wagner
Q. You use e-mail a lot?
A. Yes.
Q. And when you get an e-mail that says

attachments and then it has, it signifies that
actual attachment; do you see that the first page?
A. Yes.
Q. And it says "XA-CMGO portable dot
QBM."
1hat's a QuickBook file; correct?
A. 1 assume it is a QuickBook file.
Q. Why were you receiving a XA CMG
QuickBook file on December 8, 2014?
A. Again, 1 am assuming it is something
that had to do with the case that's filed.
Q. But there is no legitimate reason for
you to receive this, is there?
MR. MA11HEWS: Objection.
Can you think of one?
A. 1 can't answer that.
MR. O'CONNOR: Please mark this as HG
Exhibit 37.
(HG Exhibit 37, a document Bates
stamped Defendant 77850 also marked

confidential by the defendant, marked for

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

10
11

12

17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 142 of 186

 

 

Page 141

J. Wagner
identification, as of this date.)
Q. Showing you HG 37 Bates stamped

Defendant 77850 also marked confidential by the

defendant,
A. Okay.
Q. Have you ever seen this before?
A. 1 don't recall ever seeing this, no.
Q. Do you have some explanation why this

was in your files?
A. 1 am not familiar with the document.
1 don't know why it is in the file.
MR. O'CONNOR: Please mark this as HG
Exhibit 38.
(HG Exhibit 38, an e-mail from
September 17, 2014 Bates stamped Defendant
76978, marked for identification, as of this
date.)
Q. 1 have shown you HG 38 marked

Defendant 76978 which is an e-mail from September

17, 2014.
A. Okay.
Q. So this is not even a week after Jean

Wilson resigned from XA; correct?

A. 1hat's the correct time frame.

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 143 of 186

 

Page 142
1 J. Wagner
2 Q. So is there some reason why you chose
3 to copy Jean Wilson on an e-mail, but sent it to
4 her home address or her personal address?
5 A. 1 don't recall why Jean was copied on
6 here.
7 Q. But you did; right?
8 A. 1hat's correct.
9 Q. And it says and this is Jessie Lomma

10 to Joe Wagner on September 17th, "We have a long
11 standing relationship with Civic as they are USA's

12 outside PR company."

13 Do you see that?

14 A. 1 do.

15 Q. And that's a reference to XA having a
16 long standing relationship; correct?

17 MR. MATTHEWS: Objection.

18 A. My interpretation it says the team

19 like Jessie Lomma has a long standing relationship

20 with Civic.
21 Q. Had you done any work with Civic at

22 that time?

23 A. 1 don't know.
24 MR. O'CONNOR: Please mark this as HG
25 Exhibit 39.

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 144 of 186

 

Page 143

J. Wagner
(HG Exhibit 39, a document Bates
stamped DEF 87910 through 87912, marked for
identification, as of this date.)

Q. HG 39 looks like another version of
this e-mail with you just telling her that you are
going to do something.

Do you see that at the top?

A. Yes, 1 do.

Q. Again, you copied it to Jean at
freckle farm home.com; right?

A. 1hat's right.

MR. O'CONNOR: Please mark this as HG

Exhibit 40.

(HG Exhibit 40, a document marked
HudsonGray General Ledger as of December 31,
2014 Bates stamped Defendant 39337 through
39472 and marked confidential 2014, marked
for identification, as of this date.)

Q. 1 am showing you what has been marked
HG 40.

15 this a true and correct copy of the

general ledger for HudsonGray during the first
calendar year of its operations?

A. 1t is marked HudsonGray general ledger

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

10
11
12
13
14

15

16

17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 145 of 186

 

Page 144
J. Wagner
as of December 31, 2014. There is a huge number
of pages. 1 assume it is a correct version. 1

don't know if you want me to go through each page.

Q. 1 got this from your lawyer.

A. Yes. 1 assume it is a correct copy of
the general ledger.

Q. So the Bates range is Defendant 39337
through 39472 and it is marked confidential. Let
me ask you a few questions.

A. Okay.

Q. Did any other investors put money into
HudsonGray at any time other than Brad Powers?

A. Not that 1 recall.

Q. 15 there someone named Nate that you

looked to for money?

A. Nate Bradley.

Q. Who is he?

A. He was the CEO of Audio Eye.

Q. 15 he still the CEO of Audio Eye?

A. No. He is no longer with Audio Eye.
Q. Do you know why he is no longer with

Audio Eye?

A. No.

 

Q. Never heard anything about that?

Veritext Legal Solutions

800-227-8440 973-410-4040

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 146 of 186

 

 

Page 145

J. Wagner

A. No. 1 know that there was a gentleman
by the name of Carr Betis that took over Audio Eye
at one point. 1 think he was brought in by Nate
and Nate at one point left the company. Nate was
part of CMG at one point. He was another
subsidiary coming out alongside of XA.

Q. Did Audio Eye ever advance any moneys
to HudsonGray?

A. 1 think they did at the end of
December. 1 think we had a loan from them. 1

don't recall exactly the nature of it.

Q. End of December what year?

A. 2014.

Q. How much did they lend?

A. 1 don't recall. We were very tight on
cash flow. 1 can't remember if it was a loan or

an advance or some kind of fund.

Q. Were they paid back?

A. 1 don't recall if we paid them back or
we did services for them. 1 don't recall the
nature of how it was done. 1 can go back and look
at it but 1 don't recall what happened exactly
with the moneys that 1 believe Nate put in toward

the end of December 20124.

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 147 of 186

 

 

Page 146
J. Wagner
Q. 15 there some reason why the deposits
don't appear in your general ledger?
A. 1 don't recall.
Q. You said you would have to go back and

look.
What would you go back and look at?
A. 1 would go back and talk to the
accountant and look at the QuickBooks file and see

if there was anything.

Q. Who would that accountant be?
A. David Rice.
Q. Do you remember the amount of money

that was lent from Audio Eye?

A. 1 don't recall much about it. 1
recall we were very tight on cash flow at the
time. 1 know Darren was lending money to the
company. We were very tight on cash flow. 1 had
conversations with Nate 1 remember about it. 1 am
not sure if there was actually any moneys put in
or we just talked about. 1 don't recall. 1t was
four and a half years ago.

Q. Your testimony is you don't remember
if you got money from Audio Eye?

A. 1 don't remember if we borrowed money

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 148 of 186

 

 

Page 147
J. Wagner

from Nate.

Q. From him personally or from his
company?

A. 1 don't recall.

Q. Now you mentioned Darren Andereck
loaned money to the company?

A. Correct.

Q. And that's reflected on the general
ledger; right?

A. 1 am not sure it is. 1 assume it is.

Q. 1 can show you, but --

A. Okay.

Q. 1 am asking is there any documentation
of those loans?

A. 1 don't believe we ever did notes or

anything on them. Darren just lent the company

money.
Q. Was he paid back?
A. As far as 1 know he was.
Q. Was he paid back with interest?
A. 1 don't recall.
Q. 1s Darren Andereck promised an equity

stake in the company?

A. No,

 

 

800-227-8440

Veritext Legal Solutions

973-410-4040

K)

10
11
12
13
14
15
16

18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 149 of 186

 

Page 148
J. Wagner
Q. Verbal or otherwise?
A. No,
Q. Has Jean Wilson been promised an
equity stake or holding in HudsonGray?
A. Not that 1 recall.
Q. 15 any other person on the face of the

earth been promised an equity stake in HudsonGray?

A. Brad Powers has warrants in the
company.

Q. Other than Brad Powers?

A. Not that 1 recall.

Q. So on the general ledger it says on

June 3rd that you paid out salaries.
Do you see that?
A. June 3rd paychecks.
Q. Yes. Looks like one says

professionals, one says salaries and another says

salaries.
Do you see those in June 2014?
A. 1here is a number of June 3rd entries.
Q. My question is: Who was receiving a

salary at that time?

A. June 3rd of 2014 most likely in that

 

pay period Jeff Smith.

 

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

10
11
12
13
14

16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 150 of 186

 

Page 149
J. Wagner

Q. Was Mia receiving any moneys from
HudsonGray at any time?

A. 1 don't recall if we paid her or not
at the time.

Q. Was Mia still employed by XA at that
time?

A. 1 don't recall exactly when Mia left
XA.

Q. Do you see on the second page you have
a large American Express payment $36,060.10?

A. 1 do see that.

Q. 15 that Darren Andereck's American
Express?

A. 1 believe that that is his personal
Amex, yes.

Q. And that would have been for the
period that would have been June; right?

A. 1 am not sure what the period was. 1
know there was a payment made at that time.

Q. So you paid on Darren Andereck's
American Express July 3rd thirty-six thousand
dollars?

A. Correct.

Q. Have you produced those statements?

 

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

10
11
12
13
14

15

16l

17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 151 of 186

 

 

Page 150

J. Wagner
A. Yes. 1he statements have been
produced numerous times. As far as 1 know we have
produced our American Express statements.
Q, For all expenses that were incurred in

HudsonGray you produced --

A. Not HudsonGray. We produced our
statements.
Q. My question was this: You look at

that line item, you are claiming that your

organization incurred an expense of $36,060.10;

correct?
A. Off Darren's Amex yes.
Q. And you reimbursed Darren Andereck for

that; correct?

A. 1hat's correct.

Q. And have you provided the backup for
that item to my client?

A. 1 don't recall if the Amex statements
for HudsonGray have been produced. 1 know we
produced them for XA.

Q. Would you agree with me as someone in
the business world in order for anyone to know
what those charges were for you would need to see

the statement; right?

 

800-227-8440

Veritext Legal Solutions

 

 

973-410-4040

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 152 of 186

 

Page 151

J. Wagner

A. Correct.

Q. 1hen if you look at the August 6th
same thing, Darren Andereck one hundred and ninety
thousand dollar American Express?

A. Correct.

Q. And again, we don't have those
statements, do we?

A. 1 don't know that you do or you don't.

Q. You never have given them to your

lawyer to give to me, have you?

A. 1 don't know if we produced the Amex
statements. 1 have not personally produced
Darren's Amex statements. 1 don't know whether

they have been produced or not.
Q. You would agree in order for me to see
what was charged for a hundred and ninety thousand

dollars 1 would need to see the actual statement;

right?
A. 1hat's reasonable, yes.
Who is Mariusz Lubak?
A. 1 don't know who that is.
What date are you on?
Q. 1t is on page 3.
A. And the date?

 

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 153 of 186

 

$11,222.71;
A.
Q.
A.
Q.

have Darren

1_‘ rO Dj lO D> lO

20, 20

lO §§

 

800-227-8440

Page 152
J. Wagner

Q. August 18th.

A. 1 don't know who that is.

Q. Who is Kage Konsulting LLC?

A. 1hey're a vendor that does venue
rentals, like event venues. 1hey manage event
venues.

Q. So again on September 14th Darren

Andereck presented with you an Amex bill for

correct?

Yes.

1hat was paid?

1 assume that was paid.

1f you look on page five again you
Andereck October 17th of 2014.
Okay.

$17,803.52 Amex bill; correct?
Correct.

15 that paid?

1 assume it was paid.

1f you look at the entry for October

Okay.
Mixed Company.

Why is Mixed Company receiving four

 

Veritext Legal Solutions
973-410-4040

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 154 of 186

 

 

Page 153
J. Wagner
thousand dollars?

A. 1 wouldn't be able to answer that
without looking at the accounting files. 1 assume
they performed services for HudsonGray.

Qn And that's the company owned by in
part by Jean Wilson?

A. That's correct.

MR. MATTHEWS: Objection.

Q. Who is Jonathan Matthey?

A. 1 don't know who that is.

Q. What is Spread House?

A. 1 don't know who that is.

Q. You are the corporate designee for
HudsonGray on its financials; right?

A. With Darren.

Q. So Darren can answer to the degree you
can't?

A. 1f‘there are vendors and even
contractors 1 wouldn't know them by name.

Q. Corporate Concepts 1ncorporated?

A. 1 believe that's the furniture
provider.

Q. Now can you show me on the first two

pages where the first moneys were received from an

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

10
11
12
13
14

17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 155 of 186

 

Page 154
J. Wagner
actual client?
A. So it appears we started receiving
deposits in July, on July 25th.
Q. So is it fair to say that until July

25th you had no revenues as a company; right?

A. 1hat appears to be the case off the
general ledger.

Q. When you told me before that you met
with Brad Powers at a restaurant with Mr.

Andereck, do you remember that in the Spring of

2014?
A. Yes, 1 do.
Q. Was that Erankie and Johnny?
A. 1 don't recall the restaurant.

MR. O'CONNOR: Please mark this as HG
Exhibit 41.

(HG Exhibit 41, a December 181 2014
e-mail exchange Bates stamped Defendant
137367, marked for identification, as of
this date.)

Q. 1 am showing you what is marked HG 41
which is a December 18, 2014 e-mail exchange and
it is marked Defendant 137367.

A. Okay.

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 156 of 186

 

 

Page 155
J. Wagner
Q. And it is also marked confidential.
Do you see that?
A. 1 do.
Q. 1 want to ask you about that line at

the bottom of the first string where it says "Let
me know when there is an update from Nate and/or
status of bank package. 15 the door with Brad
really closed at this point."

Do you see that?

A. 1 do.

Q. Why was Jean writing that to you; do
you know?

A. 1 assume it was around the very tight
cash flow that we had that we previously just
discussed where there was a potential where Nate 1
believe may have put money into the company. We
were very cash flow constrained at the end of
December of 2014.

Q. And she said is the door with Brad
really closed and that is a reference before to
what you said about he couldn't come up with the
money?

A. 1here was a significant, large amount

of money. 1 don't recall the exact amount but

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

11
12
13
14
15

16

18
19
20
21
22
23

24

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 157 of 186

 

Page 156

J. Wagner
yes, Brad Powers was going to put in significantly
more money than he ended up doing. So it created
a cash flow problem.

Q. Other than Nate Bradley and -- other
than Nate Bradley and Brad Powers, other than
those two investment sources, were there any other
sources of revenue; investors, moneys or equity?

A. Revenue or investor?

Q. Anything. Any sources of a cash
infusion by anybody.

A. On the general ledger you can track
the deposits that came in from clients but in
terms of investors best of my recollection Brad
Powers and potentially Nate were the only people
that supported the company from an investment or
loan standpoint.

Q. And 1 think you told me you are not

sure of the status of Brad Powers; right?

A. When you say status, what do you mean?
Q. Whether he has been paid back.
A. No. 1 said that Brad Powers is

holding warrants in the company.
Q. When do they expire?

A. 1hey are open-ended warrants.

 

 

 

Veritext Legal Solutions

 

800-227-8440 973-410-4040

(_A.)[\)

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 158 of 186

 

Page 157
J. Wagner

Q. 1ndefinitely?

A. Well, they are tied to another
financing line. So that's gonna trigger for the
warrants.

Q. And there is an agreement to that
effect; right?

A. 1here is a warrant document 1 assume
somewhere.

MR. O'CONNOR: Please mark this as HG

Exhibit 42.

(HG Exhibit 42, e-mail from Darren
Andereck Bates stamped Defendant 90864
through 65 marked confidential and dated
December 12, 2014, marked for
identification, as of this date.)

Q. So 1 have shown you HG 42 marked
Defendant 90864 through 65. 1t is marked
confidential and it is dated December 12, 2014.

Do you see that?

A. 1 do.

Q. 1his is an e-mail from Darren Andereck
and he was asked to give you guys an update on the
pipeline; right?

A. Correct.

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 159 of 186

 

 

Page 158

J. Wagner
Q. And if you look on the second page it
says "1 just finished the last call with Nate for
today. He is trying to close a funding round
tomorrow and will allocate one hundred thousand
dollars to HG."

Do you see that?

A. 1 do.

Q. Does that refresh your recollection
that --

A. 1his is what we were talking about,
yes.

Q. 1t helps you recall how much you got?

A. 1 don't know if we actually received
money from Nate. 1 know that Nate was looking to

do something around Audio Eye's capital campaign
and he was offering to assist HudsonGray with
that.

Q. Now if you add up the total pipeline
that Darren laid out for you, it comes out to 6.36

million dollars.

A. Okay.
Q. Does that sound about right?
A. That's correct. 1 mean 1 didn't add

it up but 1 will give you that.

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 160 of 186

 

Page 159

J. Wagner

Q. So can we agree by the end of your
first calendar year which is only really six
months of operations, you had in the pipeline 6.36
million dollars just for quarters one and two
alone for 2015; correct?

MR. MATTHEWS: Objection.

A. 1 would say these are estimates.
1hese certainly aren't contracts of business but
they are estimates of what is considered to be
upcoming projects with a high probability of
activation.

Q. Jean wrote "1 understand that is not
AR but 1 would think it would carry weight with

Nate based on our past delivery and execution."

Right?
A. That's what she said, yes.
Q. 1hat prompts me to ask two questions.

What is she referring to when she says
past delivery and execution?
A. 1 assume she is talking about what the
team has been able to do working together.
Q. She is not referring to any prior
raise that he made for you, is she?

A. No, 1 think when she said my

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

11
12
13

14

15-

16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 161 of 186

 

 

Page 160

J. Wagner
interpretation of this is based on our past
delivery and execution she is talking about the
teams performance not Nate.

Q. How would he know anything about your
past performance and execution?

A. Again, Nate was part of CMG for a
period of time.

Q. Got it.

So you went to Nate because Nate knew
XA; right?

A. 1 went to Nate because Nate was a
friend of mine and Nate was working under the CMG
world and Nate knew my team.

Q. But you had a pipeline that you felt
comfortable giving to Nate and he could rely on it
in going to his board; correct?

A. 1 don't know if Nate went to his board
with this and 1 don't recall whether this was a
personal investment in addition to what Nate was
offering to do in the capital campaign. 1 know in
the context of this there was a conversation with
Nate about us being very tight cash position and
would he be interested in loaning the company

money or investing in it. 1 don't recall the

Veritext Legal Solutions

800-227-8440 973-410-4040

 

10
11
12
13

14

16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 162 of 186

 

Page 161

J. Wagner
specific details. But 1 know that was the context
of the discussions with Nate.
MR. O'CONNOR: Please mark this as HG
Exhibit 43.
(HG Exhibit 43, a December 12, 2014
e-mail Bates stamped Defendant 113447,
marked for identification, as of this date.)
Q. 1his is HG 43.
Have you ever seen it before? And for
the record it is a December 12, 2014 e-mail;

right? 1t came from your production.

A. Correct.

Q. 1t is marked Defendant 113447?

A. Yes.

Q. And in it Jean Wilson wrote "1 know

you are very busy and it was a late night last
night. So thank you very much for doing this, 1
appreciate it. Just going to present it to Nate's

board."

 

Right?
' A. Just going to present it to Nate's
board. So hopefully good things. Okay.
Q. So you knew that the financials you

were putting together for Nate had to be solid

 

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 163 of 186

 

Page 162
J. Wagner
enough to go to a board; right?
A. From the context of the e-mail 1 read
that Nate -- Jean was putting forward that Nate

was going to present this to the board. 1he
financials are characterized here in the pipeline

of projects that would be anticipated in the next

year.

Q. Has HudsonGray earned a profit in its
history?

A. Has HudsonGray earned a profit in its
history?

Q. Yes.

A. HudsonGray has earned a profit in its
history.

Q. How much?

A. 1here has been, 1 think the first year

we lost about five hundred thousand and the next
period anywhere from a thousand dollars to around

maybe three hundred and fifty thousand.

Q. 1n profit?

A. Well, net income, is that what you
mean?

Q. Yes.

You file 10405?

 

 

Veritex; Legal Solutions
800-227-8440 973-410-4040

 

14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 164 of 186

 

Page 163
J. Wagner

A. 1t is all public available
information.

Q. Public available in what way?

A. 1 mean there are tax returns.

Q. 1t is not available to the public. 1t
is certainly not available to me. 1 don't have
it.

A. 1 mean they are federally filed tax
returns.

Q. And when it comes to your 1040 you
indicate that there is profit; right?

A. Some years we have had a profit, yes.

Q. And you don't know what that is?

A. 1 don't know it off the top of my
head, no.

Q. You are here as a designee to tell us
what it is; right?

A. 1 can give you general references.

MR. MATTHEWS: He is not here to

give --

MR. O'CONNOR: Financial performance
of HudsonGray isn't relevant? 1t's not on

l there.
l MR. MATTHEWS: Financial performance

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 165 of 186

 

Page 164

J. Wagner
he is here to talk about.
MR. O'CONNOR: But he can't tell me
what his profit is.
MR. MATTHEWS: 1n which year? Name a
year.
MR. O'CONNOR: Any year. Give me the
year. 1 will take any year.
MR. MATTHEWS: 1he first year Mr.
Wagner testified --
MR. O'CONNOR: Please don't testify.
1f you start doing that we will get the
judge on the phone.
MR. MA11HEWS: Call the judge. Don't
mischaracterize the witness' testimony.
BY MR. O'CONNOR:

Q. Sir, tell me what the was the profit
earned in calendar year 2015?

A. We did l.l approximately the first
year and we lost five hundred thousand.

2015 we did around seven million and

around fifty-eight thousand in net income,

Q. Was that distributed out to you?
A. 1n dividend format?
Q. Yes.

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 166 of 186

 

 

Page 165

J. Wagner
A. No.
Did you pay it back into the company?
A. Yeah. 1he earnings rolled over into

the company yes.

Q. 1ell me about the next year after
that?

A. 1 believe it was around nine million.

Q. 2016 now you are talking?

A. 1 believe so.

Q. What was your profit?

A. 1 don't recall exactly, but 1 think it

was fifty-eight thousand.

Q. 1hat's the same as the year before?
A. 1 don't recall offhand.
Q. How much have you been drawing as a

salary in each of these years?
A. 1t varies, but typically around one

hundred thirty, one hundred forty thousand.

Q. Has it ever been more than that?

A. 1 did around 190 in 2016.

Q. What did you do for 2017?

A. Actually, that was 2017.

Q. What was your profit in 2017 as a
company?

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

10
11
12
13
14
15
16
17
18
19
20

l\)
}._l

23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 167 of 186

 

Page 166
J. Wagner
A. A profit in 2017 1 think we made a
thousand dollars.
Q. But again, in order for us to

understand that we would need to see your
financials, we need to see your expenses; correct?

A. Right.

Q. Have you produced those to us?

MR. MA11HEWS: Do you know?

A. 1 believe that we provided our P&Ls,
our profit and loss statements.

Q. You have had four years now running
this company; right?

A. That's correct.

Q. You testified previously that the
profit margin in this industry generally runs
between 22 and 25 percent.

Do you remember saying that?

A. 15 a general statement yes, in the
industry,
Q. 1ell us in your own words sir, then

why is it that you can't even make a profit?
MR. MATTHEWS: Objection.
A. 1 didn't say we couldn't make a

profit.

 

Veritext Legal Solutions

 

800-227-8440 973-410-4040

LA)[\)

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 168 of 186

 

Page 167
J. Wagner
Q. You made a very small profit; right?
A. We are still making profits.
Q. You call that 22 to 25 percent?
A. 1here are some years we made more and
some years we made less. 1here has been a

significant drain on the company from a legal
expense standpoint.

Q. So the legal expenses are being
charged against the company; right? You are
paying them out of HudsonGray; is that correct?

A. That's correct.

Q. Are you paying for the third-party
complaint by the way?

A. 1 am sorry?

Q. Do you understand that there is a
third-party complaint being made in this case?

A. 1 do understand that.

Q. And is HudsonGray paying the legal
fees for that third-party complaint?

MR. MATTHEWS: Objection.

Go ahead.
A. As far as 1 know, yes.
1 Q. And it is being passed through the

company; correct?

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 169 of 186

 

Page 168
J. Wagner
A. 1t would be an expense as part of our
legal expenses; correct.
Q. Even though it is supposedly for the

personal harm to the individuals who made the
claim; right?
A. 1 am not sure what you are asking.
Q. Do you know what your third-party

complaint is?

A. Defamation.

Q. You have it against who?

A. 1he plaintiffs.

Q. And so that's a harm to you

personally; correct?
A. Also harms the company.
Q. Well, the company isn't making a

defamation claim; right?

A. Okay.

Q. You are making a defamation claim?
A. Okay.

Q. So tell me why is the company paying

the legal fees for you to make a defamation claim,
if you know?
A. 1 don't.

MR. O'CONNOR: Let's take a few

 

 

Veritext Legal Solut;)ns
800-227-8440 973-410-4040

10

12
13
14

16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 170 of 186

 

Page 169

J. Wagner
minutes and then we will come back. 1 am
almost finished.

(Recess taken.)

MR. O'CONNOR: Please mark this as HG

Exhibit 44.

(HG Exhibit 44, a document titled
HudsonGray 1ncome Summary With Project
Support, marked for identification, as of
this date.)

Q. HudsonGray 44, this is a summary you

prepared sir?

A. 1t is a summary that our team
prepared.
Q. And it is titled HudsonGray 1ncome

Summary With Project Support?

A. That's correct.

Q. And this is only through January 31,
2018; right?

A. That's correct.

Q. Can we agree that HudsonGray's
performance since January 31, 2018 has stayed on
par with what it was previously?

A. We are about ten million year-to-date.

Q. So your ten million year-to-date and

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 171 of 186

 

 

Page 170
J. Wagner
it is only November 2nd?
A. That's correct.
Q. So you are ahead of where you were
last year?
A. We will see how the year ends up.
Q. Congratulations.
MR. O'CONNOR: Off the record.
(Discussion off the record.)
BY MR. O'CONNOR:
Q. Mr. Wagner, you gave testimony in the

matter styled Burkhardt versus XA, did you not?

A. 1 did.

Q. And on May 25, 2016 you testified in
that action, did you not?

A. 1 believe 1 did, yes.

Q. And 1 just want to read into the
record your statement on page 104 and 1 am reading
from line 21.

"Question: Where did you get these
documents from?
Answer: 1 had a back up of e-mails.
Question: Okay. 1hese are e-mails
that you received at your XP agency.com

account; is that correct?

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

11
12
13
14
15
16
17
18
19
20
21
22

24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 172 of 186

 

oath?

to go

 

Page 171

J. Wagner

Answer: That's correct.

Question: And you still have a copy
of all those e-mails?

Answer: 1 have a PST file yes, a
backup file.

Question: Does that backup file cover
all of your time at XA?

Answer: 2009 forward."

And then you said -- he said "aha" and
you said "1 am not sure. 1 believe it
does."

Do you see that?

A. 1 do.

Q. Was that your truthful testimony under
A. Yes, it was.

Q. How did you get your PST folder in

your possession?

A. 1 believe it was on USB drive.

Q. How did you get a USB drive?

A. 1 purchased one.

Q. So you have enough technical knowledge

into a computer at XA and download your

entire PST folder; correct?

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

10
11
12
13
14

16‘

17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 173 of 186

 

 

Page 172
J. Wagner
A. 1 was able to copy a PST file, yes.
Q. And when did you do that, sir?
A. 1 don't recall exactly.
Q. And which office did you do it at?
A. 1 am sure it was at the XA office in
Chicago.
Q. Was it prior to your departure on May
15, 2014?
MR. MA11HEWS: Objection.
Go ahead.
A. Yeah. 1 certainly wanted a record of

everything that happened which 1 am glad 1 had at
this point.
Q. Did you seek permission of anybody at

XA or CMG to do so?

A. No, 1 did not.
Q. Last question is it pertains to the
defenses raised by HudsonGray. 1f you want to say

that he is going to be the one to talk about it
that's fine, but there is a defense raised in the
case that trading activity by Mr. Laken somehow
should disallow the claims in this case.

Are you familiar with that?

MR. MA11HEWS: You can testify to your

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 174 of 186

 

Page 173
J. Wagner
familiarity.
A. 1 am familiar with the claims, yes.
Q. 1ell me about it.

What's this defense of yours at
HudsonGray?
MR. MATTHEWS: 1 am going to object in
that it is not listed in the topics.
But you can go ahead and testify.
MR. O'CONNOR: 1 think it is, but he
can go ahead and answer.

A. At a high leveling context it is that
what Mr. Laken's attorneys have admitted that he
has been posting on the stock board his giant
killer promoting the stock. At the same time that
there is trading records showing that Barbara
Laken is selling stock acting on inside
information and promoting stock on the stock
board.

Q. Anything else?

A. 1 am sure there is more details to it
but this is something that Scott is handling. 1
am not crafting the unclean hands defense.

Q. Let me go through what you just said,

Posting on a stock board as giant killer.

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 175 of 186

 

Page 174
J. Wagner
What did he post?

A. There is numerous posts. 1 don't have
them memorized verbatim.

Q. What were the posts and when?

A. Again, they were over the past periods
of time while he was involved with inside
information and working in CMG access to the
auditor, running the company.

Q. 15 it your claim that for HudsonGray

that this occurred prior to the departure of the
defendants in this case or before?

MR. MATTHEWS: You know what, 1 am
going to object. 1his is not part of the
30(b)(6) deposition topics. You are happy
to take a look at them.

MR. O'CONNOR: Sir, it is your
client's defense.

MR. MATTHEWS: 1t is not listed. We
client has already been deposed in this
action and it also goes to attorney work
product.

MR. O'CONNOR: So your position is you l
are not going to let him answer questions?

MR. MA11HEWS: 1'd answer a few

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 176 of 186

 

 

Page 175

J. Wagner

questions but 1 mean the giant killer post 1

know there are hundreds of them.

MR. O'CONNOR; 1'd appreciate if you
don't talk.

D1 MR. MATTHEWS: 1hen 1 prefer not to
let him answer the question.

MR. O'CONNOR: You are not going to
let your client answer questions you know
that you are going to have to bring him
back.

MR. MA11HEWS: 1 don't know how you
would do that. 1t is not part of the
topics. 1 want to be collegial about this
so that we don't have a dispute.

MR. O'CONNOR: Let me ask this.

BY MR. O'CONNOR:

Q. You know there is a claim against your
clients, against you and against your company and
against Darren, against Jean; right? For damages;
right?

A. Correct.

Q. Do you have any claim that those
damages aren't owed to you because of something

done with Glenn Laken with his posting board?

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 177 of 186

 

Page 176
J. Wagner
A. 1 can't answer that. That's a legal
question.
Q. You don't know the answer to that?
A. 1 do not. 1hat would be Scott who

would answer that.

MR. O'CONNOR: We are going to take a
minute and then we will be right back.

MR. MATTHEWS: Okay.

(Recess taken.)

MR. O'CONNOR: Subject to any
questions that your lawyer has, 1 have no
further questions.

MR. MATTHEWS: 1 have no questions at
this time.

(Continued on the next page.)

 

 

 

Veritext Legal Solutions

800-227-8440 973-410-4040

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 178 of 186

 

Page 177
J. Wagner
Q. 1hank you, sir. Have a nice flight.
A. 1hank you very much.
(1ime Noted: 2:13 p.m.)
JOSEPH WAGNER
Subscribed and sworn to before me
this day of , 2018.
(Notary Public) My Commission Expires:

 

Veritext Legal Solutions
800-227-8440 973-410-4040

 

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 179 of 186

 

Page 178

2 C E R T 1 F 1 C A T E
3 STATE OF NEW YORK )
SS.

4 COUNTY OF NEW YORK )

5 1, LYNNE D. ME1Z, a Shorthand Reporter
6 and a Notary Public within and for the State of

7 New York, do hereby certify that the foregoing

8 deposition of JOSEPH WAGNER was taken before me on

9 the 2nd day of November, 2018;

10 1hat the said witness was duly sworn
11 before the commencement of his testimony; that the
12 said testimony was taken stenographically by me

13 and then transcribed.

14 1 further certify that 1 am not

15. related by blood or marriage to any of the parties
16 to this action or interested directly or

17 indirectly in the matter in controversy; nor am 1
18 in the employ of any of the counsel in this

19 action,

20 1N W11NESS WHEREOF, 1 have hereunto

21 set my hand this 5th day of November, 2018.

22
23 /56 Q'*
24 LYNNE D. METZ

2 5

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

 

LA)[\)

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18

Page 180 of 186

 

E X H 1 B 1 T S
HG EXhibitS
Exhibit 1, notice of deposition
Exhibit 2, a February 24, 2014 e-mail
from Geomatic Consultants to a
recipient
Exhibit 3, an e-mail that's been
produced by HudsonGray dated March 3,

2014

 

Exhibit 4, an e-mail chain

November 2, 2018

1 N D E X
WITNESS EXAMINATION BY
JOSEPH WAGNER MR. O'CONNOR
---------- INFORMATION REQUESTS ---------
DIRECTIONS (Dl): 174
1NSER1: None
RULINGS (RL): None
REQUESTS (RQ): 113
CERTIFIED (CE): NOne
MOTIONS (MO): None

Page 179

PAGE

FOr lD

42

47

 

4

 

Veritext Legal Solutions
800-227-8440

973-410-4040

10
11
12
13
14
15
16
17
18
19
20

22
23
24

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18

Page 181 of 186

 

 

Exhibit 5, a document from the Delaware
Division of Corporations Secretary of
State website

Exhibit 6, a document Bates stamped
Defendant 68980 from the 1RS

Exhibit 7, a document Bates stamped
Creative 11 1450 and 1451

Exhibit 8, a document Bates stamped
Creative 11 1389 dated April 23, 2014
Exhibit 9, an April 27, 2014 e-mail
exchange Bates stamped Creative 11
01390-1391

Exhibit 10, a May 8, 2014 exchange
containing a Dell quotation Bates
stamped Creative 11 1414 through 1419
Exhibit 11, a May 16, 2014 e-mail Bates
stamped Creative 11 01426 through 27
Exhibit 12, a document Bates stamped
Geomatic CON 15

Exhibit 13, a May 12, 2014 exchange but
it actually begins on April 15, 2014
Bates stamped DEF 77864 and it is also
marked confidential

Exhibit 14, a document Bates stamped

57

58

60

63

66

68

70

72

75

77

Page 180

 

Veritext Legal Solutions

800-227-8440

973-410-4040

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18

Page 182 of 186

 

 

Creative 11 01392

Exhibit 15, a document Bates stamped
Creative 11 01393 through 95

Exhibit 16, a May 5, 2014 e-mail Bates
stamped Creative 11 01404

Exhibit 17, an e-mail from David 1uma
to Joseph Wagner and to Mia Bates
stamped Creative 11 01406

Exhibit 18, an e-mail exchange on May
21, 2014 Bates stamped Creative 11
01428-29

Exhibit 19, a May 13, 2014 hosted file
server proposal Bates stamped Creative
11 01430 through 1449

Exhibit 20, a May 21, 2014 e-mail
Exhibit 21, a May 22, 2014 e-mail Bates
stamped Creative 11 01455

Exhibit 22, an e-mail Bates stamped
Creative 11 01456 through 01458
Exhibit 23, a document Bates stamped
Creative 11 01459

Exhibit 24, an e-mail dated July 8,
2014 HudsonGray server presentation

Exhibit 25, a June 30, 2014 Creative 11

Veritext Legal Solutions

800-227-8440

78

83

84

86

88

90

99

103

106

109

111

Page 181

973-410-4040

 

10
11
12
13

14

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18

Page 183 of 186

 

 

invoice Bates stamped Creative 11 24
Exhibit 26, a July 31, 2014 invoice
from Creative 11 Consulting to Joseph
Wagner at HudsonGray

Exhibit 27, a September 30, 2014
invoice from Creative 11 Consulting
Exhibit 28, an October 31, 2014 invoice
Bates stamped Creative 11 30

Exhibit 29, a July 21, 2014 e-mail
exchange Bates stamped Creative 11 1528
through 1532

Exhibit 30, a document Bates stamped
Defendant 150711

Exhibit 31, a December 15, 2014 e-mail
entitled General Ledger and 1rial
Balance

Exhibit 32, a document Bates stamped
Defendant 95461 and 62

Exhibit 33, a December 16, 2014 e-mail
chain Bates stamped Defendant 93919
through 93920 also marked confidential
Exhibit 34, a document entitled NBC
Primetime Preview 2014 Contact List

Exhibit 35, a September 10, 2014 e-mail

115

118

122

123

126

129

131

134

137

Page 182

 

 

 

Veritext Legal Solutions

800-227-8440

973-410-4040

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 184 of 186

 

80307

December 12, 2014

 

800-227-8440

Exhibit 36, a December 8,

Exhibit 43, a December 12,

from David 1uma to Joe Wagner with an

attachment events log

Bates stamped Defendant 80305 through

Exhibit 37, a document Bates stamped
Defendant 77850 also marked
confidential by the defendant
Exhibit 38, an e-mail from September
17, 2014 Bates stamped Defendant 76978
Exhibit 39, a document Bates stamped
DEF 87910 through 87912

Exhibit 40, a document marked
HudsonGray General Ledger as of
December 31, 2014 Bates stamped
Defendant 39337 through 39472 and
marked confidential 2014

Exhibit 41, a December 18, 2014 e-mail
exchange Bates stamped Defendant 137367
Exhibit 42, e-mail from Darren Andereck
Bates stamped Defendant 90864 through

65 marked confidential and dated

Veritext Legal Solutions

2014 e-mail

2014 e-mail

Page 183

138

140

141

143

143

154

157

 

161

973-410-4040

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 185 of 186

 

Page 184

Bates stamped Defendant 113447

Exhibit 44, a document titled 169
HudsonGray 1ncome Summary With Project
Support

(Exhibits retained by the court reporter.)

 

 

 

Veritext Legal Solutions
800-227-8440 973-410-4040

UJ\TO\

10
11
12
13

14

15
16
17
18
19
20
21
22
23
24
25

Case 1:15-cv-05814-.]PO Document133-6 Filed 11/16/18 Page 186 of 186

 

Page 185

VERITEXT‘COURT REPORTING

NAME OF CASE:

DATE OF DEPOSITION:

WITNESS:

1f there are any corrections to your deposition,
indicate them on this sheet of paper, give the

change, page number, and line number.

PAGE LINE
CHANGE TO
PAGE LINE
CHANGE TO
PAGE LINE
CHANGE TO
PAGE LINE
CHANGE TO
PAGE LINE
CHANGE TO
PAGE LINE
CHANGE TO

Subscribed and sworn to before me

this day of , 2018.

(Notary Public) My Commission Expires:

 

Veritext Legal Solutions

800-227-8440 973-410-4040

 

